CREDIT AGREEMENT

by and among

INDIANAPOLIS POWER & LIGHT COMPANY,

THE VARIOUS FINANCIAL INSTITUTIONS

PARTY HERETO,

NATIONAL CITY BANK OF INDIANA,

as Syndication Agent,

and

LASALLE BANK NATIONAL ASSOCIATION,

as Administrative Agent,

dated as of May 16, 2006

___________________________

NATIONAL CITY BANK OF INDIANA

and

LASALLE BANK NATIONAL ASSOCIATION

as Joint Bookrunners and Joint Lead Arrangers

 

TABLE OF CONTENTS

ARTICLE I DEFINITIONS AND ACCOUNTING AND OTHER TERMS ..........1

Section 1.1. Certain Defined
Terms......................................................................... 1

Section 1.2. Accounting
Terms..............................................................................
12

Section 1.3. Other Terms
.......................................................................................
13

ARTICLE II AMOUNT AND TERMS OF THE CREDIT....................................13

Section 2.1. Facility A
Advances...........................................................................
13

(A) Amount
....................................................................................................
13

(B) Method of Selecting Types and Interest Periods for New Advances ...... 13

Section 2.2. Facility B
Advances...........................................................................
14

(A) Amount
....................................................................................................
14

(B) Method of Selecting Types and Interest Periods for New Advances ...... 14

Section 2.3.
Interest............................................................................................
.... 15

(A) Interest Rate
.............................................................................................15

(B) Interest Payments
.....................................................................................15

(C) Computation of Interest
........................................................................... 16

Section 2.4. Mandatory Prepayments
.................................................................... 16

Section 2.5. Optional Principal
Payments.............................................................. 16

Section 2.6.
Maturity............................................................................................
.. 16

(A) Facility A Maturity
..................................................................................16

(B) Facility B
Maturity...................................................................................
16

Section 2.7. Voluntary Reduction or Termination of the
Commitments............... 16

Section 2.8. Notes
..................................................................................................
17

Section 2.9. Making of Payments and Prepayments, Proration and Setoff
........... 17

(A) Making of Payments and
Prepayments.................................................... 17

(B)
Setoff..............................................................................................
..........17

(C) Proration of
Payments..............................................................................
18

(D) Unconditional Obligations and No Deductions
....................................... 18

Section 2.10. Payment on Non-Business
Days........................................................ 18

Section 2.11. Use of
Proceeds..................................................................................
18

Section 2.12. Facility
Fee.........................................................................................
18

Section 2.13. Reimbursement of Costs
.................................................................... 19

Section 2.14. Conversion and Continuation of Outstanding
Advances................... 19

Section 2.15. Pro Rata Treatment
............................................................................ 19

Section 2.16. Telephonic Notices
............................................................................ 19

Section 2.17. Lending
Installations..........................................................................
20

Section 2.18. Non-Receipt of Funds by the Administrative Agent
......................... 20

Section 2.19. Certain Conditions
............................................................................. 20

Section 2.20. Letters of Credit
.................................................................................
20

(A)
Issuance............................................................................................
........20

(B)
Participations......................................................................................
......21

(C)
Notice..............................................................................................
.........21

(D) LC Fees
....................................................................................................
21

(E) Administration; Reimbursement by
Banks.............................................. 22

(F) Reimbursement by the Borrower
............................................................. 22

(G) Obligations Absolute
...............................................................................23

(H) Actions of LC Issuer
................................................................................
23

(I) Indemnification
........................................................................................24

(J) Banks'
Indemnification............................................................................24

(K) Rights as a
Bank.......................................................................................
24

(L) Cash
Collateral.........................................................................................2
4

(M) Existing Letters of
Credit.........................................................................
24

Section 2.21. Swing Line Loans
..............................................................................
25

(A) Amount of Swing Line
Loans.................................................................. 25

(B) Borrowing
Notice.....................................................................................25

(C) Making of Swing Line Loans
.................................................................. 25

(D) Repayment of Swing Line
Loans............................................................. 25

Section 2.22. Increases in Facility A
Commitments................................................ 26

ARTICLE III YIELD PROTECTION;
TAXES............................................................... 27

Section 3.1. Yield Protection
.................................................................................
27

Section 3.2. Changes in Capital Adequacy
Regulations........................................ 28

Section 3.3. Availability of Types of Advances
.................................................... 28

Section 3.4. Funding
Indemnification....................................................................
29

Section 3.5.
Taxes...............................................................................................
... 29

Section 3.6. Bank Statements; Survival of Indemnity
........................................... 31

ARTICLE IV CONDITIONS OF LENDING
....................................................... 31

Section 4.1. Conditions Precedent to all Credit
Extensions................................... 31

Section 4.2. Conditions Precedent to Initial Credit
Extension............................... 31

ARTICLE V REPRESENTATIONS AND WARRANTIES................................. 32

Section 5.1. Representations and Warranties of the Borrower
.............................. 32

(A) Organization and Existence
..................................................................... 32

(B) Authorization and Absence of
Defaults................................................... 33

(C) Acquisition of
Consents...........................................................................33

(D) Validity and
Enforceability......................................................................
33

(E) Financial
Information...............................................................................33

(F) No
Litigation..........................................................................................
..34

(G) Regulation
U............................................................................................34

(H) Absence of Adverse
Agreements............................................................. 34

(I)
Taxes...............................................................................................
.........34

(J) Accuracy of Representations and Warranties
.......................................... 34

(K) Investment Company Act
........................................................................ 35

(L)
Solvency............................................................................................
.......35

(M) Licenses, Registrations, and Compliance with
Laws............................... 35

(N) Principal Place of Business; Books and
Records..................................... 35

(O) Title to Assets and Properties
.................................................................. 35

(P) Material Adverse Change
........................................................................ 36

(Q) Employee Benefit
Plans...........................................................................
36

(R) Environmental
Matters.............................................................................36

(S) Pari Passu Indebtedness
...........................................................................37

(T) Reportable Transaction
............................................................................37

ARTICLE VI COVENANTS OF BORROWER........................................... 38

Section 6.1. Affirmative Covenants of the Borrower Other Than Reporting

Requirements
.....................................................................................
38

(A) Payment of
Taxes.....................................................................................
38

(B) Preservation of
Existence.........................................................................
38

(C) Compliance with Laws
............................................................................38

(D) Visitation Rights
......................................................................................39

(E) Keeping of Records and Books of
Account............................................. 39

(F) Maintenance of Properties
....................................................................... 39

(G) Other Documents
.....................................................................................39

(H) Environmental
Liability...........................................................................39

(I) Further
Assurances...................................................................................40

(J)
Purposes............................................................................................
.......40

(K) ERISA
Compliance..................................................................................40

(L)
Insurance...........................................................................................
.......41

Section 6.2. Negative Covenants of the
Borrower........................................ 41

(A)
Liens...............................................................................................
..........41

(B) Assumptions or Guaranties of
Indebtedness............................................ 42

(C) Dissolution
...............................................................................................43

(D) Sale of
Assets...........................................................................................
43

(E) Change in Nature of
Business.................................................................. 43

(F) Sale and Leaseback
..................................................................................
43

(G) Sale of Accounts
......................................................................................
43

(H)
Indebtedness........................................................................................
.....43

(I) Other Agreements
....................................................................................44

(J) Payment or Prepayment of Other
Loans.................................................. 44

(K) Change of Fiscal
Year..............................................................................
44

(L) Subordination of Claims
.......................................................................... 44

(M)
Dividends...........................................................................................
......44

(N) Capital
Expenditures................................................................................44

(O) Financial
Covenants.................................................................................45

(P) Affiliates
..................................................................................................45

(Q) Investments and Acquisitions
..................................................................45

(R) Certain
Restrictions..................................................................................45

Section 6.3. Reporting Requirements
............................................................. 46

ARTICLE VII EVENTS OF
DEFAULT.............................................................................................
............... 48

Section 7.1. Events of Default
...............................................................................
48

ARTICLE VIII REMEDIES OF
BANKS...............................................................................................
.................. 50

ARTICLE IX THE
AGENTS.................................................................................
50

Section 9.1. Appointment and Authorization
........................................................ 50

Section 9.2. LC
Issuer............................................................................................
51

Section 9.3. Delegation of Duties
.......................................................................... 51

Section 9.4. Exculpation of Administrative Agent
................................................ 51

Section 9.5. Reliance by Administrative
Agent..................................................... 52

Section 9.6. Notice of
Default................................................................................
52

Section 9.7. Credit Decision
..................................................................................
52

Section 9.8. Indemnification
..................................................................................
53

Section 9.9. Administrative Agent in Individual Capacity
.................................... 53

Section 9.10. Successor Administrative
Agent........................................................ 54

Section 9.11. Administrative Agent May File Proofs of
Claim............................... 54

Section 9.12. Other Agents; Arrangers and Managers
............................................ 55

ARTICLE X MISCELLANEOUS
.......................................................................... 55

Section 10.1. Consent to Jurisdiction and Service of Process
................................. 55

Section 10.2. Rights and Remedies
Cumulative...................................................... 55

Section 10.3. Delay or Omission Not
Waiver.......................................................... 56

Section 10.4. Amendments
......................................................................................
56

Section 10.5. Notices
...............................................................................................
57

Section 10.6. Costs, Expenses and Taxes;
Indemnification..................................... 57

Section 10.7.
Participations......................................................................................
58

(A) Permitted Participants; Effect
..................................................................58

(B) Voting Rights
...........................................................................................59

(C) Benefit of Certain
Provisions................................................................... 59

Section 10.8. Binding Effect;
Assignment............................................................... 59

Section 10.9. Actual Knowledge
............................................................................. 61

Section 10.10. Governing Law
..................................................................................
61

Section 10.11. Severability of Provisions
.................................................................. 61

Section 10.12. Headings
............................................................................................
61

Section 10.13.
Counterparts.......................................................................................
61

Section 10.14. Nonliability of
Banks.........................................................................
61

Section 10.15. Nonreliance
........................................................................................
62

Section 10.16. Waiver of Jury
Trial...........................................................................
62

Section 10.17. Termination of Existing Facilities
..................................................... 62

EXHIBITS

A. Form of Revolving Note

B Form of Facility B Advance Request

C. Form of Opinion of Counsel

D. Form of Assignment Agreement

E. Form of Increase Request

SCHEDULES

I. Banks and Commitments

II. Pricing Schedule

III. Pending Litigation

IV. Existing Investments

V. Existing Letters of Credit

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of May 16, 2006, is by and among INDIANAPOLIS
POWER & LIGHT COMPANY, an Indiana corporation (the "Borrower"), the undersigned
financial institutions (together with their respective successors and assigns,
collectively the "Banks" and individually each a "Bank"), NATIONAL CITY BANK OF
INDIANA, as syndication agent (in such capacity, the "Syndication Agent") and
LASALLE BANK NATIONAL ASSOCIATION ("LaSalle"), as administrative agent for the
Banks (in such capacity, the "Administrative Agent").

W I T N E S S E T H:

WHEREAS, the Borrower wishes, from time to time, to obtain loans and letters of
credit, and Banks are willing to make such extensions of credit to the Borrower,
on the terms and conditions hereinafter set forth:

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING AND OTHER TERMS

Section 1.1. Certain Defined Terms. As used in this Agreement, the following
words, terms and/or phrases shall have the following meanings and such meanings
shall be applicable to both the singular and plural forms of the terms defined:
"Acquisition" means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation, partnership or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.

"Additional Facility A Bank" - see Section 2.21.

"Advance" means a borrowing hereunder, (i) made by some or all of the Banks on
the same date or (ii) continued or converted by the Banks on the same date of
continuation or conversion, consisting, in either case, of the aggregate amount
of the several Loans of the same Type, under the same Facility and, in the case
of LIBOR Loans, for the same Interest Period. The term "Advance" shall include
Swing Line Loans unless otherwise expressly provided.

"Advance Request" means a Facility A Advance Request, a Facility B Advance
Request

or a Swing Line Borrowing Notice.

"Affiliate" of any Person means any other Person directly or indirectly
Controlling, Controlled by or under common Control with such Person. For
purposes of this definition, a Person shall be deemed to Control another Person
if the Controlling Person owns 10% or more of any class of voting securities (or
other ownership interests) of the Controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the Controlled Person, whether through ownership of stock, by
contract or otherwise.

"Administrative Agent" is defined in the first paragraph hereof.

"Aggregate Commitment" means (i) the aggregate of the Total Commitments of all
of the Banks, as reduced from time to time pursuant to the terms hereof and (ii)
when used with respect to any particular Facility, the aggregate of the
Commitments of all of the Banks with respect to such Facility, as modified from
time to time pursuant to the terms hereof.

"Aggregate Outstanding Credit Exposure" means, at any time, (i) the aggregate of
the Outstanding Credit Exposure of all Banks for all Facilities or (ii) when
used with respect to any particular Facility, the aggregate of the Outstanding
Credit Exposure of all Banks for such Facility.

"Agreement" means this Credit Agreement, as amended or otherwise modified from
time to time.

"Applicable Facility Fee Rate" - see the Pricing Schedule.

"Applicable Margin" - see the Pricing Schedule.

"Applicable Percentage" means a Facility A Percentage or a Facility B
Percentage, as applicable.

"Assignment Agreement" - see Section 10.8(B).

"Banks" or "Bank" has the meaning assigned in the first paragraph of this
Agreement. References to the "Banks" shall include the LC Issuer and, unless
otherwise specified, shall include LaSalle in its capacity as Swing Line Bank;
for purposes of clarification only, to the extent that LaSalle (or any successor
LC Issuer or Swing Line Bank) may have any rights or obligations in addition to
those of the other Banks due to its status as LC Issuer or Swing Line Bank, its
status as such will be specifically referenced.

"Base Rate" means the rate per annum equal to the greater of (a) the Prime Rate
in effect on such day, and (b) the Federal Funds Effective Rate in effect on
such day plus one-half of one percent (1%) per annum. For purposes hereof,
"Prime Rate" means the rate of interest per annum publicly announced from time
to time by LaSalle as its prime commercial lending rate at its Chicago office;
each change in the Prime Rate shall be effective on the date such change is
announced. The prime rate is a reference rate and does not necessarily represent
the lowest or best rate charged to any customer by LaSalle.

"Base Rate Advance" means an Advance that bears interest at the Base Rate.

"Base Rate Loan" means a Loan that bears interest at the Base Rate.

"Bonds" means the $40,000,000 City of Petersburg, Indiana, Pollution Control
Refunding Revenue Bonds, Adjustable Rate Tender Securities (ARTS), Series 1995B.

"Borrower" has the meaning assigned in the first paragraph of this Agreement.

"Business Day" means any day on which banks are open for business (other than a

Saturday or Sunday) in New York, New York, Chicago, Illinois and Indianapolis,
Indiana, and, if the transaction involves a LIBOR Advance, on which dealings are
carried on in the London eurodollar interbank market.

"Capital Lease" means, as to any Person, a lease of any interest in any kind of
property or asset, whether real, personal or mixed, or tangible or intangible,
by such Person as lessee that is, or should be, in accordance with Financial
Accounting Standards Board Statement No. 13, as amended from time to time, or,
if such statement is not then in effect, such statement of GAAP as may be
applicable, recorded as a "capital lease" on the balance sheet of the Borrower
prepared in accordance with GAAP.

"Cash Collateralize" means to deliver cash collateral to the Administrative
Agent, to be held as cash collateral for outstanding Letters of Credit, pursuant
to documentation satisfactory to the Administrative Agent. Derivatives of such
term have corresponding meanings.

"Cash Equivalent and Short-Term Investments" means: (a) obligations of, or
unconditionally guaranteed by, the United States of America; (b) obligations
issued or guaranteed by any person controlled or supervised by and acting as an
instrumentality of the United States of America pursuant to authority granted by
the Congress of the United States of America; (c) negotiable or non-negotiable
certificates of deposit and time deposits issued by any bank, trust company or
national banking association, including the Administrative Agent, having total
assets in excess of one (1) billion Dollars and which has combined capital,
surplus and undivided profits of at least $25,000,000 in Dollars of the United
States of America; (d) commercial paper of the quality rated on the date of
purchase at "A-1" by S&P or "P-1" by Moody's purchased directly or through
recognized money market dealers; (e) municipal obligations the interest on which
is excluded from the gross income of the owners thereof for federal tax purposes
under Section 103 of the Code, if rated on the date of purchase in one of the
two highest rating categories of either Moody's or S&P; (f) any repurchase
agreement secured by any one or more of the foregoing; (g) any repurchase
agreement or guaranteed investment contract from a bank or insurance company
rated on the date of purchase in one of the two highest rating categories of
either Moody's or S&P and secured by any one or more of the foregoing with
collateral equal or greater than 102% of the principal amount originally
invested valued on a weekly basis; (h) units or shares of a Qualified Regulated
Investment Company which invests solely in obligations described in clause (e)
above; for purposes of this clause (h) a Qualified Regulated Investment Company
means a qualified regulated investment company as defined by the Internal
Revenue Service including any regulated investment company (as defined in
Section 851(a) of the Code) which, (i) for the taxable year, meets the
requirements of Section 852(a) of the Code, (ii) has authorized and outstanding
only one class of units or shares and (iii) to the extent practicable invests
all of its assets in tax-exempt bonds, or of the weighted average value of its
assets is represented by investments in tax-exempt bonds; and (i) money market
funds which funds are rated on the date of purchase in one of the two highest
rating categories of either Moody's or S&P.

"CERCLA" means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

"CERCLIS" means the Comprehensive Environmental Response Compensation Liability
Information System List.

"Change" - see Section 3.2.

"Closing Date" means the date on which all conditions precedent set forth in
Section 4.2 are satisfied or waived by all Banks.

"Code" means the Internal Revenue Code of 1986, as amended.

"Commitment" means a Facility A Commitment or a Facility B Commitment, as
appropriate.

"Commitment Termination Date" means May 16, 2011.

"Consolidated EBIT" means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for income taxes paid or accrued and (iii) extraordinary
losses incurred other than in the ordinary course of business, minus, to the
extent included in Consolidated Net Income, extraordinary gains realized other
than in the ordinary course of business, all calculated for the Borrower and its
Subsidiaries on a consolidated basis.

"Consolidated Interest Expense" means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.

"Consolidated Net Income" means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period. "Consolidated Total Capitalization" means at any time the
sum of Total Debt and Total Capital, each calculated at such time.

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.

"Controlled Group" means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Borrower or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

"Conversion/Continuation Notice" - see Section 2.14.

"Credit Extension" means the making of an Advance or the issuance of a Letter of
Credit hereunder.

"Default" means an event or condition which with the giving of notice or lapse
of time or both would become an Event of Default.

"Dollars" and the sign "$" mean lawful money of the United States of America.

"Environmental Laws" means all applicable federal, state or local statutes,
laws, ordinances, codes, rules and regulations (including consent decrees and
administrative orders applicable to the Borrower and its Subsidiaries) relating
to public health and safety and protection of the environment, including without
limitation CERCLA and the Resource Conservation and Recovery Act.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.

"Events of Default" has the meaning assigned to that term in Section 7.1 of this
Agreement.

"Excluded Taxes" means, in the case of each Bank or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Bank or the Administrative Agent is incorporated or organized
or (ii) the jurisdiction in which the Administrative Agent's or such Bank's
principal executive office or such Bank's applicable Lending Installation is
located.

"Existing Facilities" - see Section 10.17.

"Facility" means (a) the Commitments of the Banks and the LC Issuer to make
Revolving A Loans, to make and participate in Swing Line Loans and issue and
participate in Letters of Credit, and the Loans and Letters of Credit extended
under such Commitments ("Facility A") and (b) the Commitments of the Banks to
make Revolving B Loans and the Revolving B Loans extended under such Commitments
("Facility B").

"Facility A" - see the definition of "Facility."

"Facility A Advance Request" - see Section 2.1(B).

"Facility A Bank" means a Bank that holds any Facility A Commitment or any
Outstanding Credit Exposure under Facility A.

"Facility A Commitment" means, for each Bank, its commitment to make Revolving A
Loans to, and participate in Swing Line Loans made to and Letters of Credit
issued upon the application of, the Borrower, as such commitment may be reduced
from time to time in accordance with the terms of this Agreement. The amount of
the Facility A Commitment of each Bank as of May 16, 2006 is set forth on
Schedule I.

"Facility A Percentage" means, with respect to a Bank at any time, a portion
equal to a fraction the numerator of which is such Bank's Facility A Commitment
at such time and the denominator of which is the Aggregate Commitment under
Facility A at such time.

"Facility B" - see the definition of "Facility."

"Facility B Advance Request" - see Section 2.2(B).

"Facility B Bank" means any Bank that holds any Facility B Commitment or
Outstanding Credit Exposure under Facility B.

"Facility B Commitment" means, for each Bank, its commitment to make Revolving B
Loans to the Borrower, as such commitment may be reduced from time to time in
accordance with the terms of this Agreement. The amount of the Facility B
Commitment of each Bank as of May 16, 2006 is set forth on Schedule I.

"Facility B Percentage" means, with respect to a Bank at any time, a portion
equal to a fraction the numerator of which is such Bank's Facility B Commitment
at such time and the denominator of which is the Aggregate Commitment under
Facility B at such time.

"Federal Funds Effective Rate" means, for any day, the weighted average of the
rates for overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by LaSalle from three
Federal funds brokers of recognized standing selected by it.

"FERC" means the Federal Energy Regulatory Commission and any successor agency

thereto.

"FERC Order" means the order issued by the FERC to the Borrower dated July 23,
2004, Docket No. ES04-38-000, or an extension, renewal or replacement of such
order in form and substance satisfactory to the Banks.

"Financing Documents" means, collectively, this Agreement, the LC Applications,
the Notes, and each other agreement, instrument or document now or hereafter
executed in connection herewith or therewith.

"Fitch" - see the Pricing Schedule.

"Fitch Rating" - see the Pricing Schedule.

"FPA" means the Federal Power Act, as amended, and all rules and regulations
promulgated thereunder.

"GAAP" means generally accepted accounting principles in effect from time to
time in the United States of America.

"Hazardous Materials" - see Section 6.1(H).

"Indebtedness" means all obligations and liabilities of the Borrower to any
Person (including without limitation all debts, claims and indebtedness) whether
primary, secondary, direct, contingent, fixed or payable, heretofore, now and/or
from time to time hereafter owing, due or payable, however evidenced, created,
incurred, acquired or owing and however arising, whether under written or oral
agreement, operation of law, or otherwise. Indebtedness includes, without
limiting the generality of the foregoing: (a) obligations or liabilities of any
Person that are secured by any Lien upon property owned by the Borrower even
though the Borrower has not assumed or become liable for the payment therefor;
and (b) obligations or liabilities created or arising under any lease of real or
personal property, or conditional sale or other title retention agreement with
respect to property used and/or acquired by the Borrower, even though the rights
and remedies of the lessor, seller and/or lender thereunder are limited to
repossession of such property.

"Indemnified Amounts" - see Section 10.6(B).

"Indemnitee" - see Section 10.6(B).

"Interest Period" means, with respect to any LIBOR Advance, the one month, two
month, three month or six month period selected by the Borrower and commencing
on the date of such Advance. No Interest Period for Revolving A Loans or
Revolving B Loans may extend past the Commitment Termination Date. Each Interest
Period for a LIBOR Advance that begins on the last day of a calendar month (or
on a day for which there is no numerically corresponding day in the appropriate
subsequent month) shall end on the last Business Day of the appropriate
subsequent calendar month. Each Interest Period for a LIBOR Advance which would
otherwise end on a day which is not a Business Day shall end on the immediately
succeeding Business Day (unless such immediately succeeding Business Day is in
another calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day).

"Investment" of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit account
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.

"IPALCO" means IPALCO Enterprises, Inc., an Indiana corporation.

"IPSCA" means the Indiana Public Service Commission Act, as amended, I.C.
8-1-2-1 et seq., and all rules and regulations promulgated thereunder.

"IURC" means the Indiana Utility Regulatory Commission and any successor agency
thereto.

"IURC Order" means the order issued by the IURC to the Borrower dated March 22,
2006, Cause No. 42968, or an extension, renewal or replacement of such order in
form and substance satisfactory to the Banks.

"LaSalle" is defined in the first paragraph hereof.

"LC Application" - see Section 2.20(C).

"LC Fee" - see Section 2.20(D).

"LC Issuer" means LaSalle in its capacity as issuer of Letters of Credit
hereunder.

"LC Obligations" means, at any time, the sum of (i) the aggregate undrawn amount
under all Letters of Credit outstanding at such time plus (ii) the aggregate
unpaid amount at such time of all Reimbursement Obligations.

"LC Payment Date" - see Section 2.20(E).

"LC Sublimit" - see Section 2.20(A).

"Lending Installation" means, with respect to a Bank or the Administrative
Agent, the office, branch, Subsidiary or Affiliate of such Bank or the
Administrative Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Bank or the Administrative Agent pursuant to Section
2.17.

"Letter of Credit" - see Section 2.20(A).

"Liabilities" means, at any time, all liabilities of the Borrower and its
Subsidiaries that would be shown on a consolidated balance sheet of the Borrower
prepared in accordance with GAAP at such time.

"LIBOR Advance" means an Advance which bears interest at the applicable LIBOR
Rate.

"LIBOR Base Rate" means, with respect to any LIBOR Advance for any Interest
Period, a rate of interest equal to the per annum rate of interest at which
Dollar deposits in an amount comparable to the amount of the LIBOR Loan of
LaSalle for such Interest Period and for a period equal to such Interest Period
are offered in the London Interbank Eurodollar market at 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period, as
displayed in the Bloomberg Financial Markets system, or other authoritative
source selected by the Administrative Agent in its sole discretion. The
Administrative Agent's determination of the LIBOR Base Rate shall be conclusive,
absent manifest error.

"LIBOR Loan" means a Loan which bears interest at the applicable LIBOR Rate.

"LIBOR Rate" means, for each Interest Period for LIBOR Advances, the rate of
interest per annum determined by the following formula:

LIBOR Rate = LIBOR Base Rate 1 - LIBOR Reserve Percentage.

"LIBOR Reserve Percentage" means, with respect to any Interest Period for any
LIBOR Advance, the maximum aggregate reserve requirement (including all basis,
supplemental, marginal and other reserves) which is imposed under Regulation D
on "Eurocurrency liabilities" as that term is defined in Regulation D.

"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrances, lien (statutory or other) or other security agreement
or preferential arrangement of any kind or nature whatsoever (including without
limitation any conditional sale or other title retention agreement) having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement under the applicable Uniform Commercial Code or
comparable law of any jurisdiction in respect of any of the foregoing.

"Loan" means, with respect to a Bank, such Bank's portion of any Advance.

"Master Letter of Credit Agreement" means the Master Letter of Credit Agreement
dated as of December 17, 2002 between the Borrower and the LC Issuer, as the
same may be amended, supplemented or otherwise modified from time to time,
including any amendment and restatement thereof, any replacement thereof and any
successor thereto.

"Material Adverse Effect" means a material adverse effect on the operations,
business, properties, prospects or condition (financial or otherwise) of the
Borrower or the Borrower and its Subsidiaries, taken as a whole, or on the
ability of the Borrower to carry out its obligations under the Financing
Documents.

"Modify" and "Modification" - see Section 2.20(A).

"Moody's" - see the Pricing Schedule.

"Moody's Rating" - see the Pricing Schedule.

"Multiemployer Pension Plan" means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any other member of the Controlled
Group may have any liability.

"Non-U.S. Bank" - see Section 3.5(iv).

"Notes" means the Revolving Notes of the Borrower, payable to the order of the
respective Banks and substantially in the form of Exhibit A, as the same may be
amended or otherwise modified from time to time.

"Obligations" means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Banks or to any Bank, the Administrative Agent, the LC Issuer or any
Indemnitee arising under the Financing Documents.

"Other Taxes" is defined in Section 3.5(ii).

"Outstanding Credit Exposure" means, as to any Bank at any time, (i) the sum of
(a) the aggregate principal amount of its Loans outstanding at such time plus
(b) an amount equal to its Facility A Percentage of the LC Obligations at such
time plus (c) an amount equal to its Facility A Percentage of the aggregate
principal amount of Swing Line Loans outstanding at such time or (ii) when used
with respect to a particular Facility, the sum of (a) the aggregate principal
amount of its Loans under such Facility outstanding at such time plus (b) if
such Facility is Facility A, an amount equal to its Facility A Percentage of the
LC Obligations and Swing Line Loans at such time.

"Participant" - see Section 10.7(A).

"PBGC" means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

"Pension Plan" means a "pension plan", as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA or the minimum funding standards
of ERISA (other than a Multiemployer Pension Plan), and as to which the Borrower
or any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

"Person" means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, entity, party or government (whether
national, federal, state, county, city, municipal or otherwise, including
without limitation any instrumentality, division, agency, body or department
thereof).

"Pricing Schedule" - see Schedule II.

"Pro Rata Share" means, with respect to a Bank, a portion equal to a fraction
the numerator of which is such Bank's Total Commitment and the denominator of
which is the Aggregate Commitment.

"Purchaser" - see Section 10.8(B).

"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

"Reimbursement Obligations" means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.20 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Letters of Credit.

"Release" means a "release", as such term is defined in CERCLA.

"Reportable Event" means a "reportable event" as defined in Section 4043 of
ERISA and the regulations issued thereunder as to which the PBGC has not waived
the notification requirement of Section 4043(a), or the failure of a Pension
Plan to meet the minimum funding standards of Section 412 of the Code (without
regard to whether the Pension Plan is a plan described in Section 4021(a)(2) of
ERISA) or under Section 302 of ERISA.

"Required Banks" means Banks in the aggregate having more than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated, Banks
in the aggregate holding more than 50% of the Aggregate Outstanding Credit
Exposure.

"Required Facility A Banks" means Banks in the aggregate having more than 50% of
the Aggregate Commitment under Facility A or, if the Facility A Commitments have
been terminated, Banks in the aggregate holding more than 50% of the Aggregate
Outstanding Credit Exposure under Facility A.

"Required Facility B Banks" means Banks in the aggregate having more than 50% of
the Aggregate Commitment under Facility B or, if the Facility B Commitments have
been terminated, Banks in the aggregate holding more than 50% of the Aggregate
Outstanding Credit Exposure under Facility B.

"Resource Conservation and Recovery Act" means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as in effect from time to time.

"Revolving A Loans" - see Section 2.1(A).

"Revolving B Loans" - see Section 2.2(A).

"S&P" - see the Pricing Schedule.

"S&P Rating" - see the Pricing Schedule.

"Subsidiary" with respect to any Person, means, at any date, any corporation,
limited liability company, partnership, association or other entity the accounts
of which would be consolidated with those of such Person in such Person's
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held by such Person or such Person's other Subsidiaries, or (b)
that is, as of such date, otherwise Controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person. Unless the context otherwise requires, each reference to
Subsidiaries herein shall be a reference to Subsidiaries of the Borrower.

"Swing Line Bank" means LaSalle or such other Bank which may succeed to its
rights and obligations as Swing Line Bank pursuant to the terms of this
Agreement.

"Swing Line Borrowing Notice" is defined in Section 2.21(B).

"Swing Line Commitment" means the obligation of the Swing Line Bank to make
Swing Line Loans up to a maximum principal amount of $10,000,000 at any one time
outstanding.

"Swing Line Loan" means a Loan made available to the Borrower by the Swing Line
Bank pursuant to Section 2.21.

"Taxes" means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

"Termination Event" means, with respect to a Pension Plan that is subject to
Title IV of ERISA, (a) a Reportable Event, (b) the withdrawal of the Borrower or
any other member of the Controlled Group from such Pension Plan during a plan
year in which the Borrower or any other member of the Controlled Group was a
"substantial employer" as defined in Section 4001(a)(2) of ERISA or was deemed
such under Section 4068(f) of ERISA, (c) the termination of such Pension Plan,
the filing of a notice of intent to terminate the Pension Plan or the treatment
of an amendment of such Pension Plan as a termination under Section 4041 of
ERISA, (d) the institution by the PBGC of proceedings to terminate such Pension
Plan or (e) any event or condition that might constitute grounds under Section
4042 of ERISA for the termination of, or appointment of a trustee to administer,
such Pension Plan.

"Total Capital" means, at any time, the amount shown opposite the captions
"stockholders' equity," and "preferred stock" on the balance sheet of the
Borrower at such time.

"Total Debt" means at any time (a) all interest-bearing Liabilities of the
Borrower and its Subsidiaries, (b) all securitized facilities of the Borrower
and its Subsidiaries, (c) all Capital Lease obligations of the Borrower and its
Subsidiaries and (d) all letter of credit obligations of the Borrower and its
Subsidiaries; provided, however, that the term "Total Debt" shall not include
accounts payable and accruals of the Borrower that would be shown as such on the
balance sheet of the Borrower prepared in accordance with GAAP.

"Total Commitment" means, for each Bank, its commitment to make Loans to, and
participate in Swing Line Loans made to and in Letters of Credit issued upon the
application of, the Borrower, as such commitment may be modified from time to
time in accordance with the terms of this Agreement. The amount of the Total
Commitment of each Bank as of May 16, 2006 is set forth on Schedule I.

"Transferee" - see Section 10.8(D).

"Trustee" means J.P. Morgan Trust Company National Association, in its capacity
as Trustee for the Bonds, or any successor thereto.

"Type" means, with respect to any Advance, its nature as a Base Rate Advance or
a LIBOR Advance and with respect to any Loan, its nature as a Base Rate Loan or
a LIBOR Loan.

Section 1.2. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP, calculations of amounts for
the purposes of calculating any financial covenants or ratios hereunder shall be
made in accordance with GAAP applied in a manner consistent with the Borrower's
financial statements for the year ended December 31, 2005, and all financial
data submitted pursuant to this Agreement shall be prepared in accordance with
GAAP.

Section 1.3. Other Terms. The words "hereof," "herein" and "hereunder" and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

ARTICLE II

AMOUNT AND TERMS OF THE CREDIT

Section 2.1. Facility A Advances.

(A) Amount. Each Facility A Bank severally agrees, subject to the terms and
conditions of this Agreement, including, but not limited to, the conditions
precedent contained in Article IV hereof, to (i) from time to time before the
Commitment Termination Date, make revolving loans to the Borrower for the
purposes described in Section 2.11(i) ("Revolving A Loans") and (ii) participate
in Swing Line Loans made to and Letters of Credit issued upon the request of the
Borrower, from time to time, provided that, after giving effect to the making of
each such Loan and the issuance of each such Letter of Credit (i) such Bank's
Outstanding Credit Exposure in respect of Facility A shall not exceed its
Facility A Commitment and (ii) such Bank's Outstanding Credit Exposure shall not
exceed its Total Commitment. In no event may the Aggregate Outstanding Credit
Exposure under Facility A exceed the amount of the Aggregate Commitment with
respect to such Facility. Each Advance (other than any Swing Line Loan) under
Facility A shall consist of Revolving A Loans made by each Facility A Bank
ratably in proportion to such Bank's respective Facility A Percentage. Subject
to the terms of this Agreement, the Borrower may borrow, repay and reborrow
under Facility A at any time prior to the Commitment Termination Date. In
accordance with the terms of this Agreement, at the Borrower's option,
borrowings under Facility A (other than any Swing Line Loan) may be Base Rate
Advances or LIBOR Advances or a combination thereof in principal amounts of
$1,000,000 or larger integral multiples thereof, as more fully described in this
Agreement. The LC Issuer will issue Letters of Credit hereunder on the terms and
conditions set forth in Section 2.20.

(B) Method of Selecting Types and Interest Periods for New Advances. For each
Advance under Facility A (other than any Swing Line Loan), the Borrower shall
select the Type of Advance and, in the case of each LIBOR Advance, the Interest
Period applicable thereto from time to time. The Borrower shall give the
Administrative Agent irrevocable notice (a "Facility A Advance Request") of each
Advance under Facility A (other than any Swing Line Loan) not later than (x) in
the case of a Base Rate Advance, noon (Chicago time) on the borrowing date of
such Base Rate Advance and (y) in the case of a LIBOR Advance, 10:00 a.m.
(Chicago time) three Business Days before the borrowing date of such LIBOR
Advance. Each Facility A Advance Request shall specify:

(i) that it is a request for an Advance under Facility A,

(ii) the borrowing date, which shall be a Business Day, of the Advance requested
thereby,

(iii) the aggregate amount of such Advance,

(iv) the Type of Advance selected and

(v) in the case of each LIBOR Advance, the Interest Period applicable thereto.

Not later than 2:00 p.m. (Chicago time) on each borrowing date under Facility A,
each Facility A Bank shall make available its Revolving A Loan or Revolving A
Loans in funds immediately available in Chicago to the Administrative Agent at
its address specified pursuant to Section 10.5. The Administrative Agent will
make the funds so received from the Banks available to the Borrower at the
Administrative Agent's aforesaid address.

Section 2.2. Facility B Advances.

(A) Amount. From time to time before the Commitment Termination Date, each
Facility B Bank severally agrees, subject to the terms and conditions of this
Agreement, including, but not limited to, the conditions precedent contained in
Article IV hereof, to make revolving loans to the Borrower for the purposes
described in Section 2.11(ii) ("Revolving B Loans"), provided that, after giving
effect to the making of each such Loan (i) such Bank's Outstanding Credit
Exposure in respect of Facility B shall not exceed its Facility B Commitment and
(ii) such Bank's Outstanding Credit Exposure shall not exceed its Total
Commitment. In no event may the Aggregate Outstanding Credit Exposure under
Facility B exceed the amount of the Aggregate Commitment with respect to such
Facility. Each Advance under Facility B shall consist of Revolving B Loans made
by each Facility B Bank ratably in proportion to such Bank's respective Facility
B Percentage. Subject to the terms of this Agreement, the Borrower may borrow,
repay and reborrow under Facility B at any time prior to the Commitment
Termination Date. In accordance with the terms of this Agreement, at the
Borrower's option, borrowings under Facility B may be Base Rate Advances or
LIBOR Advances or a combination thereof in principal amounts of $1,000,000 or
larger integral multiples thereof, as more fully described in this Agreement.

(B) Method of Selecting Types and Interest Periods for New Advances. For each
Advance under Facility B, the Trustee for the Bonds may, on behalf of the
Borrower, submit to the Administrative Agent an irrevocable notice in the form
of Exhibit B (a "Facility B Advance Request") for such Advance not later than
(x) in the case of a Base Rate Advance, noon (Chicago time) on the borrowing
date of such Base Rate Advance and (y) in the case of a LIBOR Advance, 10:00
a.m. (Chicago time) three Business Days before the borrowing date of such LIBOR
Advance, requesting that an Advance under Facility B be made on the requested
borrowing date, which shall be a Business Day, and the aggregate amount of such
Advance. Concurrently with any Facility B Advance Request, the Borrower shall
provide a written notice to the Administrative Agent specifying the Type of
Advance requested by such Facility B Advance Request and, in the case of any
requested LIBOR Advance, the Interest Period applicable thereto; provided that,
if the Administrative Agent does not receive such concurrent notice prior to
10:00 a.m., Chicago time, at least three Business Days prior to the date of the
requested Advance specifying that such Advance is to be a LIBOR Advance and the
Interest Period of such LIBOR Advance, such Advance shall be a Base Rate
Advance. Upon any Facility B Advance Request being submitted to the
Administrative Agent, the Borrower shall deliver a certificate to the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, to the effect that all conditions precedent set forth in Sections 4.1 and
4.2, as applicable, have been satisfied. The Borrower hereby irrevocably
authorizes the Trustee to submit Facility B Advance Requests on behalf of the
Borrower, solely for the purpose set forth in Section 2.11(ii). Without limiting
the generality of Section 9.5, the Administrative Agent may conclusively rely on
any document purported to be submitted by the Trustee believed by the
Administrative Agent to be genuine and to have been signed or presented by the
proper Person. Not later than 2:00 p.m. (Chicago time) on each borrowing date
under Facility B, each Facility B Bank shall make available its Revolving B Loan
or Revolving B Loans in funds immediately available in Chicago to the
Administrative Agent at its address specified pursuant to Section 10.5. The
Administrative Agent will make the funds so received from the Banks available to
the Trustee at the Administrative Agent's aforesaid address.

Section 2.3. Interest.

(A) Interest Rate. Interest shall accrue on the Loans subject to and in
accordance with the terms and conditions of this Agreement and the Notes as
follows:

(i) Base Rate Advances shall bear interest at the Base Rate plus the Applicable
Margin; and

(ii) LIBOR Advances shall bear interest at the LIBOR Rate applicable to each
Interest Period for such Advance plus the Applicable Margin in effect for each
day during the relevant period; provided, however, that during the continuance
of any Default or Event of Default, unless the Required Banks otherwise consent,
each Advance shall bear interest at a rate per annum equal to the rate
applicable thereto from time to time in effect plus 2%.

(B) Interest Payments. Interest accrued on each Base Rate Advance shall be

payable on the last day of each calendar quarter, commencing with the first such
date to occur after the date hereof, and at maturity. Interest accrued on each
LIBOR Advance having an Interest Period longer than three months shall also be
payable on the last day of each three month interval during such Interest
Period. Interest accrued on each LIBOR Advance shall be payable on the last day
of its applicable Interest Period, on any date on which such LIBOR Advance is
prepaid, whether by acceleration or otherwise, and at maturity.

(C) Computation of Interest. Interest due under this Agreement and under the
Notes shall be computed for the actual number of days elapsed on the basis of a
year of 365 or 366 days, as the case may be, on Base Rate Advances, and on the
basis of a 360- day year on LIBOR Advances.

Section 2.4. Mandatory Prepayments. If the Aggregate Outstanding Credit Exposure
with respect to any Facility exceeds the Aggregate Commitment for such Facility,
the Borrower shall forthwith make a mandatory prepayment of the Loans in such
Facility (and/or, if the affected Facility is Facility A, Cash Collateralize LC
Obligations) in an amount equal to such excess.

Section 2.5. Optional Principal Payments. The Borrower may from time to time
pay, without penalty or premium, all outstanding Base Rate Advances (other than
Swing Line Loans), or, in a minimum aggregate amount of $1,000,000 or any larger
integral multiple of $100,000 in excess thereof, any portion of the outstanding
Base Rate Advances upon prior notice to the Administrative Agent on or prior to
11:00 a.m. (Chicago time) on the date of prepayment. The Borrower may at any
time pay, without penalty or premium, all outstanding Swing Line Loans, or, in a
minimum amount of $100,000 and increments of $50,000 in excess thereof, any
portion of the outstanding Swing Line Loans, with notice to the Administrative
Agent and the Swing Line Bank by 11:00 a.m. (Chicago time) on the date of
repayment. The Borrower may from time to time pay, subject to the payment of any
funding indemnification amounts required by Section 3.4 but without penalty or
premium, all outstanding LIBOR Advances, or, in a minimum aggregate amount of
$1,000,000 or any larger integral multiple thereof, any portion of the
outstanding LIBOR Advances upon three Business Days' prior notice to the
Administrative Agent.

Section 2.6. Maturity.

(A) Facility A Maturity. If not sooner paid or accelerated pursuant to the terms
of this Agreement, the Revolving A Loans and all other unpaid Obligations with
respect to Facility A shall be paid in full by the Borrower on the Commitment
Termination Date.

(B) Facility B Maturity. If not sooner paid or accelerated pursuant to the terms
of this Agreement, the Revolving B Loans and all other unpaid Obligations with
respect to Facility B shall be paid in full by the Borrower on the Commitment
Termination Date.

Section 2.7. Voluntary Reduction or Termination of the Commitments. The Borrower
may from time to time on at least three Business Days' prior written notice
received by the Administrative Agent (which shall promptly advise each Bank
thereof) permanently reduce the amount of the Aggregate Commitment in respect of
any Facility to an amount not less than the Aggregate Outstanding Credit
Exposure for such Facility. Any such reduction shall be in an amount of at least
$5,000,000 or in a larger integral multiple of $1,000,000 and shall be pro rata
among the Banks holding Commitments in such Facility. The Borrower may at any
time on like notice terminate the Commitments upon payment in full of all Loans
and all other Obligations of the Borrower under the Financing Documents and Cash
Collateralization in full of the Letters of Credit. If, after giving effect to
any reduction of the Aggregate Commitment for Facility A, the LC Sublimit or the
Swing Line Commitment exceeds the amount of the Aggregate Commitment for
Facility A, the LC Sublimit or the Swing Line Commitment, as applicable, shall
be automatically reduced by the amount of such excess.

Section 2.8. Notes. Each Loan of each Bank shall be evidenced by a Note. Each
Bank is hereby authorized to record the principal amount of each of its Loans
and each repayment on any schedule to its Note (and each such record shall be
conclusive, absent manifest error); provided that neither the failure to so
record nor any error in such recordation shall affect the Borrower's obligations
under such Note.

Section 2.9. Making of Payments and Prepayments, Proration and Setoff.

(A) Making of Payments and Prepayments. Except as set forth below, all payments
and prepayments of principal, fees, interest and any other amounts owed from
time to time under this Agreement and under the Notes shall be made to the
Administrative Agent at the Administrative Agent's address specified pursuant to
Section 10.5 in Dollars and in immediately available funds prior to 2:00 p.m.,
Chicago time, on the date due. The Administrative Agent shall promptly remit to
each Bank its share of all such payments received in collected funds by the
Administrative Agent for the account of such Bank. The Borrower hereby
irrevocably authorizes the Banks, if and to the extent payment of any principal,
interest, Reimbursement Obligations and/or fees hereunder and/or under the other
Financing Documents is not made when due, to charge against any of the
Borrower's accounts with the Banks an amount equal to the amount thereof not
paid when due. Any such payment or prepayment which is received by the
Administrative Agent in Dollars and in immediately available funds after 2:00
p.m., Chicago time, on a Business Day shall be deemed received for all purposes
of this Agreement on the next succeeding Business Day except that solely for the
purpose of determining whether an Event of Default has occurred, any such
payment or prepayment if received by the Administrative Agent prior to the close
of the Administrative Agent's business on a Business Day shall be deemed
received on such Business Day. All payments under Section 3.1 and (to the extent
they relate to a Change) Section 3.2 shall be made directly to the affected
Bank.

(B) Setoff. While any Event of Default exists, each of the Banks is hereby
authorized at any time and from time to time, without notice to the Borrower
(any such notice being expressly waived by the Borrower), to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by each of the Banks
to or for the credit or the account of the Borrower against any and all of the
Obligations now or hereafter existing irrespective of whether or not any Bank
shall have made any demand under this Agreement or the Notes and although such
Obligations may be unmatured. Each Bank exercising such right of setoff and
application agrees to promptly notify the Borrower after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of the Banks under this
Section 2.09(B) are in addition to all other rights and remedies (including,
without limitation, other rights of setoff) that the Banks may have.

(C) Proration of Payments. If any Bank, whether by setoff or otherwise, has

payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1 or (to the extent relating to compensation for
a Change) Section 3.2) in a greater proportion than that received by any other
Bank, such Bank agrees to purchase such participations in the Aggregate
Outstanding Credit Exposure held by the other Banks so that after such purchase
each Bank will hold its Applicable Percentage of the Aggregate Outstanding
Credit Exposure of each Facility. If any Bank, whether in connection with setoff
or amounts which might be subject to setoff or otherwise, receives collateral or
other protection for the Obligations or such amounts which may be subject to
setoff, such Bank agrees, promptly upon demand, to take such action necessary
such that all Banks share in the benefits of such collateral ratably in
proportion to their respective Pro Rata Shares of the Aggregate Outstanding
Credit Exposure. In case any such payment is disturbed by legal process or
otherwise, appropriate further adjustments shall be made.

(D) Unconditional Obligations and No Deductions. The Borrower's obligation to
make all payments provided for in this Agreement and/or the Notes shall be
unconditional. Each such payment shall be made without deduction for any claim,
defense or offset of any type, regardless of whether any claims, defenses or
offsets of any type exist. Section 2.10. Payment on Non-Business Days. Whenever
any payment to be made hereunder or under the Notes shall be stated to be due on
a day other than a Business Day, subject to the last sentence of the definition
of "Interest Period," such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of fees, if any, and interest under this Agreement and
under the Notes.

Section 2.11. Use of Proceeds.

The Borrower shall:

(i) use the proceeds of the Revolving A Loans and Letters of Credit for working
capital and general corporate purposes and

(ii) use the proceeds of the Revolving B Loans solely to provide liquidity
support for the Bonds.

It is understood that, notwithstanding anything to the contrary herein, the
Banks shall be under no obligation to advance moneys under this Agreement
directly to the Borrower in respect of Facility B Advances and that only the
Trustee may submit Facility B Advance Requests, and only on behalf of the
Borrower for the purpose of liquidity support for the Bonds.

Section 2.12. Facility Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Bank a facility fee at a per annum rate equal to
the Applicable Facility Fee Rate on such Bank's Total Commitment (regardless of
usage) from the date hereof to and including the Commitment Termination Date.
Such fee shall accrue from the date hereof, shall be payable in arrears on the
last day of each calendar quarter and on the Commitment Termination Date, and
shall be computed for the number of actual days elapsed in a 360-day year. All
accrued facility fees shall be payable on the effective date of any termination
of the obligations of the Banks to make Loans hereunder.

Section 2.13. Reimbursement of Costs. The Borrower agrees to reimburse the
Administrative Agent for all reasonable costs (including, but not limited to,
legal fees, accountants' fees, recording fees, filing fees, title searches, lien
searches, title insurance and credit investigations) incurred by the
Administrative Agent in connection with the Credit Extensions made hereunder.

Section 2.14. Conversion and Continuation of Outstanding Advances. Base Rate

Advances shall continue as Base Rate Advances unless and until such Base Rate
Advances are converted into LIBOR Advances pursuant to this Section 2.14 or are
repaid. Each LIBOR Advance shall continue as a LIBOR Advance until the end of
the then applicable Interest Period therefor, at which time such LIBOR Advance
shall be automatically converted into a Base Rate Advance unless (x) such LIBOR
Advance is or was repaid or (y) the Borrower shall have given the Administrative
Agent a Conversion/Continuation Notice (defined below) requesting that, at the
end of such Interest Period, such LIBOR Advance continue as a LIBOR Advance for
the same or another Interest Period. The Borrower may elect from time to time to
convert all or any part of a Base Rate Advance (other than Swing Line Loans)
into a LIBOR Advance; provided that each Advance shall be a minimum aggregate
amount of $1,000,000 or any larger integral multiple thereof. The Borrower shall
give the Administrative Agent irrevocable notice (a "Conversion/Continuation
Notice") of each conversion of a Base Rate Advance into a LIBOR Advance or
continuation of a LIBOR Advance not later than 10:00 a.m. (Chicago time) at
least three Business Days prior to the date of the requested conversion or
continuation, specifying: (i) the requested date, which shall be a Business Day,
of such conversion or continuation, (ii) the aggregate amount and Type of the
Advance which is to be converted or continued and (iii) the amount of such
Advance which is to be converted into or continued as a LIBOR Advance and the
duration of the Interest Period applicable thereto.

Section 2.15. Pro Rata Treatment. All borrowings, conversions and continuations
within any Facility shall be effected so that after giving effect thereto each
Bank will have a pro rata share (according to its Applicable Percentage ) of all
Advances in such Facility. All payments with respect to any Facility shall be
applied so that after giving effect thereto each Bank shall have received its
pro rata share (according to the proportion that its Loans in such Facility
bears to all Loans in such Facility) thereof.

Section 2.16. Telephonic Notices.

The Borrower hereby authorizes the Banks and the Administrative Agent to extend,
convert or continue Advances, effect selections of Types of Advances and to
transfer funds based on telephonic notices made by any person or persons the
Administrative Agent or any Bank in good faith believes to be acting on behalf
of the Trustee or the Borrower, it being understood that the foregoing
authorization is specifically intended to allow Advance Requests and
Continuation/Conversion Notices to be given telephonically. The Borrower agrees
to deliver promptly to the Administrative Agent a written confirmation, if such
confirmation is requested by the Administrative Agent or any Bank, of each
telephonic notice signed by an authorized officer of the Trustee or the
Borrower. If the written confirmation differs in any material respect from the
action taken by the Administrative Agent and the Banks, the records of the
Administrative Agent and the Banks shall govern absent manifest error.

Section 2.17. Lending Installations. Each Bank may book its Loans and its
participations in any LC Obligations and the LC Issuer may book the Letters of
Credit at any Lending Installation selected by such Bank or the LC Issuer, as
the case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Letters of Credit, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Bank or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Bank and the LC
Issuer may, by written notice to the Administrative Agent and the Borrower in
accordance with Section 10.5, designate replacement or additional Lending
Installations through which Loans will be made by it or Letters of Credit will
be issued by it and for whose account Loan payments or payments with respect to
Letters of Credit are to be made.

Section 2.18. Non-Receipt of Funds by the Administrative Agent. Unless the
Borrower or a Bank, as the case may be, notifies the Administrative Agent prior
to the date on which it is scheduled to make payment to the Administrative Agent
of (i) in the case of a Bank, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Banks, that it does not intend to make such payment, the
Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Bank or the Borrower, as the case may be, has not in fact made such payment
to the Administrative Agent, the recipient of such payment shall, on demand by
the Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Bank, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment bythe Borrower, the interest rate applicable to the relevant Loan.

Section 2.19. Certain Conditions. Notwithstanding any other provision of this
Agreement, no Bank shall have an obligation to make any Loan, or to permit the
continuation of or conversion into any LIBOR Loan, and the LC Issuer shall not
have any obligation to issue any Letter of Credit, if an Event of Default or
Default exists.

Section 2.20. Letters of Credit.

(A) Issuance. The LC Issuer hereby agrees, on the terms and conditions set forth
in this Agreement (including Article IV), to issue letters of credit (each, a
"Letter of Credit") and to extend, increase, decrease or otherwise modify each
Letter of Credit ("Modify," and each such action a "Modification"), from time to
time prior to the Commitment Termination Date upon the request of the Borrower;
provided that immediately after each such Letter of Credit is issued or
Modified, (i) the aggregate amount of the outstanding LC Obligations shall not
exceed $30,000,000 (the "LC Sublimit") and (ii) the Aggregate Outstanding Credit
Exposure with respect to Facility A shall not exceed the Aggregate Commitment
for such Facility. No Letter of Credit shall have an expiry date later than the
earlier to occur of (x) one year after the date of issuance thereof (provided
that any Letter of Credit may, with the consent of the LC Issuer, be
automatically renewable for successive one-year periods (which shall in no event
extend beyond the date referred to in the following clause (y)) and (y) five
Business Days prior to the Commitment Termination Date.

(B) Participations. Upon the issuance or Modification by the LC Issuer of a
Letter of Credit in accordance with this Section 2.20, the LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Facility A Bank, and each such Bank shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the LC Issuer, a participation in such Letter of
Credit and the related LC Obligations equal to its Facility A Percentage
thereof.

(C) Notice. Subject to Section 2.20(A), the Borrower shall give the LC Issuer
notice prior to 10:00 a.m. (Chicago time) at least three Business Days prior to
the proposed date of issuance or Modification of each Letter of Credit,
specifying the beneficiary, the proposed date of issuance (or Modification) and
the expiry date of such Letter of Credit, and describing the proposed terms of
such Letter of Credit and the nature of the transactions proposed to be
supported thereby. Upon receipt of such notice, the LC Issuer shall promptly
notify the Administrative Agent, and the Administrative Agent shall promptly
notify each Facility A Bank, of the contents thereof and of the amount of such
Bank's participation in such proposed Letter of Credit. The issuance or
Modification by the LC Issuer of any Letter of Credit shall, in addition to the
conditions precedent set forth in Article IV (the satisfaction of which the LC
Issuer shall have no duty to ascertain), be subject to the conditions precedent
that such Letter of Credit shall be satisfactory to the LC Issuer and that the
Borrower shall have executed and delivered such application agreement and/or
such other instruments and agreements relating to such Letter of Credit as the
LC Issuer shall have reasonably requested (each, an "LC Application"), including
without limitation the Master Letter of Credit Agreement. In the event of any
conflict between the terms of this Agreement and the terms of any LC Application
or the Master Letter of Credit Agreement, the terms of this Agreement shall
control.

(D) LC Fees. The Borrower shall pay to the Administrative Agent, for the account
of the Facility A Banks ratably in accordance with their respective Facility A
Percentages, with respect to each Letter of Credit, a letter of credit fee at a
per annum rate equal to the Applicable Margin for LIBOR Loans in effect from
time to time on the average daily undrawn stated amount under such Letter of
Credit, such fee to be payable in arrears (i) on the last day of each calendar
quarter and (ii) on the Commitment Termination Date (such fee, the "LC Fee");
provided that, unless the Required Banks otherwise consent, the LC Fee shall be
increased by 2% per annum during the continuance of any Default or Event of
Default. Such fee shall be computed for the actual number of days elapsed in a
360-day year. The Borrower shall also pay to the LC Issuer for its own account
(x) a fronting fee in an amount in the amount separately agreed between the
Borrower and the LC Issuer and (y) documentary and processing charges in
connection with the issuance or Modification of and draws under Letters of
Credit in accordance with the LC Issuer's standard schedule for such charges as
in effect from time to time.

(E) Administration; Reimbursement by Banks. Upon receipt from the beneficiary of
any Letter of Credit of any demand for payment under such Letter of Credit, the
LC Issuer shall notify the Administrative Agent and the Administrative Agent
shall promptly notify the Borrower and each Facility A Bank as to the amount to
be paid by the LC Issuer as a result of such demand and the proposed payment
date (the "LC Payment Date"). The responsibility of the LC Issuer to the
Borrower and each Bank shall be only to determine that the documents (including,
without limitation, each demand for payment) delivered under each Letter of
Credit in connection with such presentment shall be in conformity in all
material respects with such Letter of Credit. Each Facility A Bank shall be
unconditionally and irrevocably liable without regard to the occurrence of any
Default or Event of Default or any condition precedent whatsoever, to reimburse
the LC Issuer on demand for (i) such Bank's Facility A Percentage of the amount
of each payment made by the LC Issuer under each Letter of Credit to the extent
such amount is not reimbursed by the Borrower pursuant to Section 2.20(F), plus
(ii) interest on the foregoing amount to be reimbursed by such Bank, for each
day from the date of the LC Issuer's demand for such reimbursement to the date
on which such Bank pays the amount to be reimbursed by it, at a rate of interest
per annum equal to the Federal Funds Effective Rate for the first three days
and, thereafter, at a rate of interest equal to the rate applicable to Base Rate
Advances.

(F) Reimbursement by the Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Letter of Credit, without presentment, demand, protest or other
formalities of any kind; provided that neither the Borrower nor any Bank shall
hereby be precluded from asserting any claim for direct (but not consequential)
damages suffered by the Borrower or such Bank to the extent, but only to the
extent, caused by (i) the willful misconduct or gross negligence of the LC
Issuer (as determined by a court of competent jurisdiction in a final,
non-appealable judgment) in determining whether a request presented under any
Letter of Credit issued by it complied with the terms of such Letter of Credit
or (ii) the LC Issuer's failure to pay under any Letter of Credit after the
presentation to it of a request strictly complying with the terms and conditions
of such Letter of Credit. All such amounts paid by the LC Issuer and remaining
unpaid by the Borrower shall bear interest, payable on demand, for each day
until paid at a rate per annum equal to (x) the rate applicable to Base Rate
Advances for such day if such day falls on or before the applicable LC Payment
Date and (y) the sum of 2% plus the rate applicable to Base Rate Advances for
such day if such day falls after such LC Payment Date. The LC Issuer will pay to
each Facility A Bank ratably in accordance with its Facility A Percentage all
amounts received by it from the Borrower for application in payment, in whole or
in part, of the Reimbursement Obligation in respect of any Letter of Credit
issued by the LC Issuer, but only to the extent such Bank has made payment to
the LC Issuer in respect of such Letter of Credit pursuant to Section 2.20(E).
Subject to the terms and conditions of this Agreement (including without
limitation the submission of a Facility A Advance Request in compliance with
Section 2.1(B) and the satisfaction of the applicable conditions precedent set
forth in Article IV), the Borrower may request an Advance under Facility A for
the purpose of satisfying any Reimbursement Obligation.

(G) Obligations Absolute. The Borrower's obligations under this Section 2.20
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Bank or any beneficiary
of a Letter of Credit. The Borrower further agrees with the LC Issuer and the
Banks that the LC Issuer and the Banks shall not be responsible for, and the
Borrower's Reimbursement Obligation in respect of any Letter of Credit shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsement thereon, even if such documents should in fact prove to be in
any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, any of its Affiliates, the beneficiary of any Letter of
Credit or any financing institution or other party to whom any Letter of Credit
may be transferred or any claim or defense whatsoever of the Borrower or of any
of its Affiliates against the beneficiary of any Letter of Credit or any such
transferee; provided that, notwithstanding the foregoing, the Borrower may have
a claim against the LC Issuer, and the LC Issuer may be liable to the Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential, damages suffered by the Borrower which were caused by the LC
Issuer's willful misconduct or gross negligence (as determined by a court of
competent jurisdiction in a final, non-appealable judgment) in determining
whether a request presented under any Letter of Credit complied with the terms
of such Letter of Credit. In the absence of gross negligence or willful
misconduct (as determined by the final, non-appealable judgment of a court of
competent jurisdiction), the LC Issuer shall not be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit.
The Borrower agrees that any action taken or omitted by the LC Issuer or any
Bank under or in connection with any Letter of Credit and the related drafts and
documents, if done without gross negligence or willful misconduct, shall be
binding upon the Borrower and shall not result in any liability of the LC Issuer
or any Bank to the Borrower.

(H) Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall be
fully protected in relying, upon any Letter of Credit, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC Issuer.
The LC Issuer shall be fully justified in failing or refusing to take any action
under this Agreement unless it shall first have received such advice or
concurrence of the Required Banks as it may reasonably deem appropriate or it
shall first be indemnified to its reasonable satisfaction by the Banks against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.20, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Facility A Banks, and such request and
any action taken or failure to act pursuant thereto shall be binding upon the
Banks and any future holders of a participation in any Letter of Credit.

(I) Indemnification. The Borrower hereby agrees to indemnify and hold harmless
each Bank, the LC Issuer and the Administrative Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Bank, the LC
Issuer or the Administrative Agent may incur (or which may be claimed against
such Bank, the LC Issuer or the Administrative Agent by any Person whatsoever)
by reason of or in connection with the issuance, execution and delivery or
transfer of or payment or failure to pay under any Letter of Credit or any
actual or proposed use of any Letter of Credit, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses which the LC Issuer
may incur by reason of or in connection with the failure of any other Bank to
fulfill or comply with its obligations to the LC Issuer hereunder; provided that
the Borrower shall not be required to indemnify any Bank, the LC Issuer or the
Administrative Agent and their respective directors, offices, agents and
employees, for any claims, damages, losses, liabilities, costs or expenses to
the extent, but only to the extent, (x) the same are determined by a court of
competent jurisdiction in a final, nonappealable judgment to have resulted
solely from the willful misconduct or gross negligence of the LC Issuer or (y)
caused by the LC Issuer's failure to pay under any Letter of Credit after the
presentation to it of a request strictly complying with the terms and conditions
of such Letter of Credit.

(J) Banks' Indemnification. Each Bank shall, ratably in accordance with its
Facility A Percentage, indemnify the LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including, without
limitation, reasonable counsel fees and disbursements), claim, demand, action,
loss or liability (except such as result from such indemnitees' gross negligence
or willful misconduct or the LC Issuer's failure to pay under any Letter of
Credit after the presentation to it of a request strictly complying with the
terms and conditions of the Letter of Credit) that such indemnitees may suffer
or incur in connection with this Section 2.20 or any action taken or omitted by
such indemnitees hereunder.

(K) Rights as a Bank. In its capacity as a Bank, the LC Issuer shall have the
same rights and obligations as any other Bank.

(L) Cash Collateral. If, on the Commitment Termination Date, any Letter of
Credit may for any reason remain outstanding and partially or wholly undrawn,
the Borrower shall immediately Cash Collateralize in full all LC Obligations
with respect to then-outstanding Letters of Credit.

(M) Existing Letters of Credit. The Borrower, the Banks and the Administrative
Agent agree that, on the Closing Date, the letters of credit issued by LaSalle
and listed on Schedule V shall be deemed to be, and constitute, Letters of
Credit issued hereunder. Without limiting the generality of the foregoing, each
Facility A Bank shall be deemed to have purchased from the LC Issuer a
participation in such Letters of Credit on the Closing Date pursuant to Section
2.20(B). The letter of credit fees payable under Section 2.20(D) with respect to
such Letters of Credit shall accrue from the Closing Date. No fronting fees
shall be payable under Section 2.20(D) with respect to such Letters of Credit.

Section 2.21. Swing Line Loans.

(A) Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Article IV, from and including the date of this Agreement
and prior to the Commitment Termination Date, the Swing Line Bank agrees, on the
terms and conditions set forth in this Agreement, to make Swing Line Loans to
the Borrower from time to time in an aggregate principal amount not to exceed
the Swing Line Commitment, provided that (x) the Aggregate Outstanding Credit
Exposure in respect of Facility A shall not at any time exceed the Aggregate
Commitment in respect of Facility A and (y) the Aggregate Outstanding Credit
Exposure shall not at any time exceed the Aggregate Commitment, and provided
further that at no time shall the sum of (i) the Swing Line Bank's Facility A
Percentage of the Swing Line Loans, plus (ii) the outstanding Revolving A Loans
made by the Swing Line Bank pursuant to Section 2.1, exceed the Swing Line
Bank's Facility A Commitment at such time. Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow Swing Line Loans at any
time prior to the Commitment Termination Date.

(B) Borrowing Notice. The Borrower shall deliver to the Administrative Agent and
the Swing Line Bank irrevocable notice (a "Swing Line Borrowing Notice") not
later than noon (Chicago time) on the borrowing date of each Swing Line Loan,
specifying (i) the applicable borrowing date (which date shall be a Business
Day), and (ii) the aggregate amount of the requested Swing Line Loan which shall
be an amount not less than $100,000. The Swing Line Loans shall bear interest at
the Base Rate plus the Applicable Margin.

(C) Making of Swing Line Loans. Promptly after receipt of a Swing Line Borrowing
Notice, the Administrative Agent shall notify each Facility A Bank by fax, or
other similar form of transmission, of the requested Swing Line Loan. Not later
than 2:00 p.m. (Chicago time) on the applicable borrowing date, the Swing Line
Bank shall make available the Swing Line Loan, in funds immediately available in
Chicago, to the Administrative Agent at its address specified pursuant to
Section 10.5. The Administrative Agent will promptly make the funds so received
from the Swing Line Bank available to the Borrower in the Borrower's bank
account at the Administrative Agent on the borrowing date.

(D) Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full by
the Borrower on or before the tenth Business Day after the Borrowing Date for
such Swing Line Loan. In addition, the Swing Line Bank (i) may at any time in
its sole discretion with respect to any outstanding Swing Line Loan, or (ii)
shall on the fifth Business Day after the borrowing date of any Swing Line Loan,
require each Facility A Bank (including the Swing Line Bank) to make a Revolving
A Loan in the amount of such Facility A Bank's Facility A Percentage of such
Swing Line Loan (including, without limitation, any interest accrued and unpaid
thereon), for the purpose of repaying such Swing Line Loan. Not later than noon
(Chicago time) on the date of any notice received pursuant to this Section
2.21(D), each Facility A Bank shall make available its required Revolving A
Loan, in funds immediately available in Chicago to the Administrative Agent at
its address specified pursuant to Section 10.5. Revolving A Advances made
pursuant to this Section 2.21(D) shall initially be Base Rate Advances and
thereafter may be continued as Base Rate Advances or converted into LIBOR
Advances in the manner provided in Section 2.14 and subject to the other
conditions and limitations set forth in this Article II. Unless a Facility A
Bank shall have notified the Swing Line Bank, prior to its making any Swing Line
Loan, that any applicable condition precedent set forth in Section 4.1 or 4.2
had not then been satisfied, such Facility A Bank's obligation to make Revolving
A Loans pursuant to this Section 2.21(D) to repay Swing Line Loans shall be
unconditional, continuing, irrevocable and absolute and shall not be affected by
any circumstances, including, without limitation, (a) any set- off,
counterclaim, recoupment, defense or other right which such Facility A Bank may
have against the Administrative Agent, the Swing Line Bank or any other Person,
(b) the occurrence or continuance of an Event of Default or Default, (c) any
adverse change in the condition (financial or otherwise) of the Borrower or (d)
any other circumstances, happening or event whatsoever. In the event that any
Facility A Bank fails to make payment to the Administrative Agent of any amount
due under this Section 2.21(D), the Administrative Agent shall be entitled to
receive, retain and apply against such obligation the principal and interest
otherwise payable to such Facility A Bank hereunder until the Administrative
Agent receives such payment from such Facility A Bank or such obligation is
otherwise fully satisfied. In addition to the foregoing, if for any reason any
Facility A Bank fails to make payment to the Administrative Agent of any amount
due under this Section 2.21(D), such Facility A Bank shall be deemed, at the
option of the Administrative Agent, to have unconditionally and irrevocably
purchased from the Swing Line Bank, without recourse or warranty, an undivided
interest and participation in the applicable Swing Line Loan in the amount of
such Revolving A Loan, and such interest and participation may be recovered from
such Facility A Bank together with interest thereon at the Federal Funds
Effective Rate for each day during the period commencing on the date of demand
and ending on the date such amount is received. On the Commitment Termination
Date, the Borrower shall repay in full the outstanding principal balance of the
Swing Line Loans.

Section 2.22. Increases in Facility A Commitments. So long as no Event of
Default or Default exists or would result therefrom, the Borrower may, from time
to time, by means of a letter delivered to the Administrative Agent
substantially in the form of Exhibit E, request that the Aggregate Commitment
for Facility A be increased to up to $109,400,000 by (a) increasing the Facility
A Commitment of one or more Facility A Banks that have agreed to such increase
and/or (b) adding one or more commercial banks or other Persons as a Facility A
Bank party hereto (each an "Additional Facility A Bank") with a Facility A
Commitment in an amount agreed to by any such Additional Facility A Bank;
provided that no Additional Facility A Bank shall be added as a party hereto
without the written consent of the Administrative Agent, the Swing Line Bank and
the LC Issuer (which shall not be unreasonably withheld). Any increase in the
Aggregate Commitment for Facility A pursuant to this Section 2.22 shall be
effective three Business Days after the date on which the Administrative Agent
has received and accepted the applicable increase letter in the form of Annex 1
to Exhibit E (in the case of an increase in the Facility A Commitment of an
existing Facility A Bank) or assumption letter in the form of Annex 2 to Exhibit
E (in the case of the addition of an Additional Facility A Bank). The
Administrative Agent shall promptly notify the Borrower and the Banks of any
increase in the amount of the Aggregate Commitment for Facility A pursuant to
this Section 2.22 and of the Facility A Commitment of each Facility A Bank after
giving effect thereto. The Borrower acknowledges that, in order to maintain
Advances in Facility A in accordance with each Facility A Bank's pro rata share
of all outstanding Advances in Facility A prior to any increase in the Aggregate
Commitment for Facility A pursuant to this Section 2.22, a reallocation of the
Facility A Commitments as a result of a non-pro-rata increase in the Aggregate
Commitment for Facility A may require prepayment of all or portions of certain
Advances on the date of such increase (and any such prepayment shall be subject
to the provisions of Section 3.4).

ARTICLE III

YIELD PROTECTION; TAXES

Section 3.1. Yield Protection. If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank or
applicable Lending Installation or the LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

(i) subjects any Bank or any applicable Lending Installation or the LC Issuer to
any Taxes, or changes the basis of taxation of payments (other than with respect
to Excluded Taxes) to any Bank or the LC Issuer in respect of its LIBOR Loans,
Letters of Credit or participations therein, or

(ii) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Bank or any applicable Lending
Installation or the LC Issuer (other than reserves and assessments taken into
account in determining the interest rate applicable to LIBOR Advances), or

(iii) imposes any other condition the result of which is to increase the cost to
any Bank or any applicable Lending Installation or the LC Issuer of making,
funding or maintaining its LIBOR Loans, or of issuing or participating in
Letters of Credit, or reduces any amount receivable by any Bank or any
applicable Lending Installation or the LC Issuer in connection with its LIBOR
Loans, Letters of Credit or participations therein, or requires any Bank or any
applicable Lending Installation or the LC Issuer to make any payment calculated
by reference to the amount of LIBOR Loans, Letters of Credit or participations
therein held or interest or LC Fees received by it, by an amount deemed material
by such Bank or the LC Issuer as the case may be, and the result of any of the
foregoing is to increase the cost to such Bank or applicable Lending
Installation or the LC Issuer, as the case may be, of making or maintaining its
LIBOR Loans or Commitments or of issuing or participating in Letters of Credit
or to reduce the return received by such Bank or applicable Lending Installation
or the LC Issuer, as the case may be, in connection with such LIBOR Loans,
Commitments, Letters of Credit or participations therein, in any event by an
amount which such Bank or the LC Issuer reasonably deems material, then, within
seven Business Days of demand by such Bank or the LC Issuer, as the case may be,
the Borrower shall pay such Bank or the LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Bank or the LC Issuer, as
the case may be, for such increased cost or reduction in amount received.

Section 3.2. Changes in Capital Adequacy Regulations. If a Bank or the LC Issuer
determines the amount of capital required or expected to be maintained by such
Bank or the LC Issuer, any Lending Installation of such Bank or the LC Issuer,
or any Person controlling such Bank or the LC Issuer is increased as a result of
a Change, then, within seven Business Days of demand by such Bank or the LC
Issuer, the Borrower shall pay such Bank or the LC Issuer the amount necessary
to compensate for any shortfall in the rate of return on the portion of such
increased capital which such Bank or the LC Issuer determines is attributable to
this Agreement, its Outstanding Credit Exposure or its Commitments to make Loans
and issue or participate in Letters of Credit, as the case may be, hereunder
(after taking into account such Bank's or the LC Issuer's policies as to capital
adequacy). "Change" means (i) any change after the date of this Agreement in the
Risk- Based Capital Guidelines or (ii) any adoption of or change in any other
law, governmental or quasi- governmental rule, regulation, policy, guideline,
interpretation or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by any Bank or the LC Issuer or any Lending Installation or any
Person controlling any Bank or the LC Issuer. "Risk-Based Capital Guidelines"
means (i) the risk- based capital guidelines in effect in the United States on
the date of this Agreement, including, without limitation, transition rules, and
(ii) the corresponding capital regulations promulgated by regulatory authorities
outside the United States implementing the July 1988 report of the Basle
Committee on Banking Regulation and Supervisory Practices entitled
"International Convergence of Capital Measurements and Capital Standards,"
including, without limitation, transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.

Section 3.3. Availability of Types of Advances. If any Bank determines that
maintenance of its LIBOR Loans at a suitable Lending Installation would violate
any applicable law, rule, regulation or directive, whether or not having the
force of law, or if the Required Banks determine that (i) deposits of a type and
maturity appropriate to match fund LIBOR Loans are not available or (ii) the
interest rate applicable to LIBOR Loans does not accurately reflect the cost of
making or maintaining LIBOR Loans, then the Administrative Agent shall suspend
the availability of LIBOR Loans and require any affected LIBOR Loans to be
repaid or converted to Base Rate Loans, either on the last day of the Interest
Period thereof or on such earlier date on which an affected Bank may no longer
lawfully continue to maintain such LIBOR Loan (as determined by such Bank),
subject to the payment of any funding indemnification amounts required by
Section 3.4.

Section 3.4. Funding Indemnification. If any payment of a LIBOR Advance occurs
on a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a LIBOR Advance is not made
on the date specified by the Borrower (or the Trustee on behalf of the Borrower)
for any reason other than default by the Banks, the Borrower will indemnify each
Bank for any loss or cost incurred by it resulting therefrom, including, without
limitation, any loss or cost in liquidating or employing deposits acquired to
fund or maintain such LIBOR Advance.

Section 3.5. Taxes. (i) All payments by the Borrower to or for the account of
any Bank, the LC Issuer or the Administrative Agent hereunder or under any Note
or LC Application shall be made free and clear of and without deduction for any
and all Taxes. If the Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder to any Bank, the LC Issuer or the
Administrative Agent, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including, without limitation,
deductions applicable to additional sums payable under this Section 3.5) such
Bank, the LC Issuer or the Administrative Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(b) the Borrower shall make such deductions, (c) the Borrower shall pay the full
amount deducted to the relevant authority in accordance with applicable law and
(d) the Borrower shall furnish to the Administrative Agent the original copy of
a receipt evidencing payment thereof within 30 days after such payment is made.
(ii) In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or LC
Application or from the execution or delivery of, or otherwise with respect to,
this Agreement or any Note or LC Application ("Other Taxes"). (iii) The Borrower
hereby agrees to indemnify the Administrative Agent, the LC Issuer and each Bank
for the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed on amounts payable under this Section 3.5) paid by
the Administrative Agent, the LC Issuer or such Bank as a result of its
Commitments, its Credit Extensions hereunder or otherwise in connection with its
participation in this Agreement and any liability (including, without
limitation, penalties, interest and expenses) arising therefrom or with respect
thereto. Payments due under this indemnification shall be made within 30 days of
the date the Administrative Agent, the LC Issuer or such Bank makes demand
therefor pursuant to Section 3.6. (iv) Each Bank that is not incorporated under
the laws of the United States of America or a state thereof (each a "Non-U.S.
Bank") agrees that it will, not more than ten Business Days after the date of
this Agreement, (a) deliver to the Administrative Agent two duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-8ECI,
certifying in either case that such Bank is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes and (b) deliver to the Administrative Agent a United States
Internal Revenue Form W-8 or W-9, as the case may be, and certify that it is
entitled to an exemption from United States backup withholding tax. Each
Non-U.S. Bank further undertakes to deliver to each of the Borrower and the
Administrative Agent (x) renewals or additional copies of such form (or any
successor form) on or before the date that such form expires or becomes
obsolete, and (y) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Administrative
Agent. All forms or amendments described in the preceding sentence shall certify
that such Bank is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, unless an
event (including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Bank from duly completing and delivering any such form or amendment with respect
to it and such Bank advises the Borrower and the Administrative Agent that it is
not capable of receiving payments without any deduction or withholding of United
States federal income tax. (v) For any period during which a Non- U.S. Bank has
failed to provide the Borrower with an appropriate form pursuant to clause (iv)
above (unless such failure is due to a change in treaty, law or regulation, or
any change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Non-U.S. Bank shall not be entitled to
indemnification under this Section 3.5 with respect to Taxes imposed by the
United States; provided that, should a Non- U.S. Bank which is otherwise exempt
from or subject to a reduced rate of withholding tax become subject to Taxes
because of its failure to deliver a form required under clause (iv), above, the
Borrower shall take such steps as such Non-U.S. Bank shall reasonably request to
assist such Non-U.S. Bank to recover such Taxes. (vi) Any Bank that is entitled
to an exemption from or reduction of withholding tax with respect to payments
under this Agreement or any Note pursuant to the law of any relevant
jurisdiction or any treaty shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate.
(vii) If the U.S. Internal Revenue Service or any other governmental authority
of the United States or any other country or any political subdivision thereof
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Bank (because the appropriate form was
not delivered or properly completed, because such Bank failed to notify the
Administrative Agent of a change in circumstances which rendered its exemption
from withholding ineffective, or for any other reason), such Bank shall
indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Banks under this Section 3.5(vii) shall survive the payment of the Obligations
and termination of this Agreement.

Section 3.6. Bank Statements; Survival of Indemnity. To the extent reasonably
possible, each Bank shall designate an alternate Lending Installation with
respect to its LIBOR Loans to reduce any liability of the Borrower to such Bank
under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of LIBOR Loans
under Section 3.3, so long as such designation is not, in the judgment of such
Bank, disadvantageous to such Bank. Each Bank shall deliver a written statement
of such Bank to the Borrower (with a copy to the Administrative Agent) as to the
amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such written statement
shall set forth in reasonable detail the calculations upon which such Bank
determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a LIBOR Loan shall be calculated as
though each Bank funded its LIBOR Loan through the purchase of a deposit of the
type and maturity corresponding to the deposit used as a reference in
determining the LIBOR Rate applicable to such Loan, whether in fact that is the
case or not. Unless otherwise provided herein, the amount specified in the
written statement of any Bank shall be payable on demand after receipt by the
Borrower of such written statement. The obligations of the Borrower under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Loans and other
obligations under the Financing Documents and termination of this Agreement.

ARTICLE IV

CONDITIONS OF LENDING

Section 4.1. Conditions Precedent to all Credit Extensions. Unless the Required
Banks otherwise consent in writing, the obligations of the Banks to make any
Credit Extension (except as otherwise set forth in Section 2.21(D) with respect
to Revolving A Loans for the purpose of repaying Swing Line Loans) is subject to
performance by the Borrower of all of its obligations under this Agreement and
to the satisfaction of the conditions precedent that all legal matters
incidental to the Credit Extension shall be satisfactory to counsel for the
Administrative Agent and that the following conditions shall be met: (A) The
representations and warranties of the Borrower contained in Section 5.1 of this
Agreement are true and accurate on the date of such Credit Extension; provided
that the representation and warranty set forth in Section 5.1(P) shall not be
required to be made on any date other than the Closing Date. (B) No Default or
Event of Default shall then be in existence or would be created thereby. Each
Advance Request or request for issuance of a Letter of Credit with respect to
each such Credit Extension shall constitute a representation and warranty by the
Borrower that the conditions contained in this Section 4.1 have been satisfied.

Section 4.2. Conditions Precedent to Initial Credit Extension. The obligation of
the Banks to make the initial Credit Extension is subject to the receipt by the
Banks on or before the Closing Date of all of the following, each dated the
Closing Date or another date prior to the Closing Date acceptable to the Banks
and each to be in the form and substance acceptable to the Administrative Agent:

(A) The Notes and any other documents required hereunder.

(B) A favorable opinion of Barnes & Thornburg LLP, counsel to the

Borrower, substantially in the form of Exhibit C attached hereto.

(C) Certified copies of the FERC Order and the IURC Order.

(D) A Certificate of Existence from the Secretary of State of Indiana, dated not
more than five days before the Closing Date, stating that the Borrower is duly
organized and existing under the laws of the State of Indiana.

(E) Payment to the Administrative Agent and the Banks of the fees specified in
this Agreement as being payable on the Closing Date and the legal fees of the
Administrative Agent and other expenses.

(F) Evidence required by the Administrative Agent to establish that the Borrower
has the authority to enter into this Agreement and that all Financing Documents
executed in connection with the Credit Extensions will be valid and binding
obligations of the Borrower, fully enforceable in accordance with their
respective terms under applicable law. Such evidence shall include, without
limitation, the opinion of counsel referred to in Section 4.2(B) hereof,
resolutions of the board of directors of the Borrower and a certificate of the
Secretary of the Borrower certifying the same.

(G) Copies of the Borrower's Articles of Incorporation and By-Laws, each as
amended to date, certified by the Secretary of the Borrower.

(H) A written certificate of the Secretary of the Borrower as to the names and
signatures of the officers of the Borrower authorized to sign this Agreement and
the Notes and other documents to be executed and delivered pursuant hereto.

(I) Such other information about the Borrower and/or its assets, business and/or
financial condition as the Administrative Agent or any Bank may reasonably
request.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.1. Representations and Warranties of the Borrower. The Borrower
represents and warrants to the Administrative Agent and the Banks that, after
giving effect to the Credit Extensions and the application of the proceeds
thereof (which representations and warranties shall survive the making of the
Credit Extensions and the termination of this Agreement):

(A) Organization and Existence. The Borrower is a corporation, duly organized
and validly existing under the laws of the State of Indiana and is duly
qualified to do business in all jurisdictions in which such qualification is
required, except where failure to so qualify would not have a Material Adverse
Effect, and has all requisite power and authority to conduct its business, to
own its properties and to execute and deliver, and to perform all of its
obligations under, the Financing Documents.

(B) Authorization and Absence of Defaults. The execution, delivery to the
Administrative Agent and the Banks, the incurrence by the Borrower of the
Indebtedness under the Financing Documents and performance by the Borrower of
its obligations under the Financing Documents have been duly authorized by all
necessary corporate and governmental action and do not (i) require any consent
or approval of the shareholders or board of directors of the Borrower which has
not been obtained, (ii) violate any provision of any law, rule, regulation
(including, without limitation, Regulations U and X of the Board of Governors of
the Federal Reserve System), order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to the Borrower
or its Subsidiaries and/or the Articles of Incorporation or By-Laws, where
applicable, of the Borrower and its Subsidiaries, (iii) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which the Borrower or any of its
Subsidiaries is a party or by which it or its properties may be bound or
affected or (iv) result in, or require, the creation or imposition of any Lien
on any of the properties or revenues of the Borrower and its Subsidiaries. The
Borrower and each Subsidiary is in compliance with each law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award described in
clause (ii) above and is in compliance with each indenture, agreement, lease or
instrument described in clause (iii) above, except, in each case, where the
failure to be in compliance is immaterial to the financial condition or business
of the Borrower and its Subsidiaries.

(C) Acquisition of Consents. No authorization, consent, approval, license or
exemption of, or filing or registration with, any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign (including without limitation any authorization, consent, approval,
license or exemption of, or filing with, the FERC, the IURC and any other
regulatory authority having jurisdiction) is necessary for the valid execution
and delivery to the Administrative Agent and the Banks, the incurrence by the
Borrower of the Indebtedness under the Financing Documents and the performance
by the Borrower of its obligations under the Financing Documents, other than
those already obtained and copies of which have been provided to the
Administrative Agent and the Banks.

(D) Validity and Enforceability. This Agreement is, and each of the other
Financing Documents when delivered hereunder will be, the legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms, except to the extent enforceability thereof is
limited by bankruptcy, insolvency or other laws affecting the enforcement of
creditors' rights generally, and by general principles of equity.

(E) Financial Information. All financial statements which have been or will be
furnished to the Administrative Agent or the Banks by the Borrower are, and will
be, true and correct and reflect, or will reflect when delivered in the future,
fairly the financial condition of the Borrower and its Subsidiaries and have
been, or will be, prepared in accordance with GAAP consistently applied. The
Borrower and its Subsidiaries have no contingent liabilities, liabilities for
taxes, unusual forward or long term commitments outside the ordinary course of
business, or unrealized or anticipated losses from any unfavorable commitments
which are material with respect to the operations, condition (financial or
otherwise), properties, prospects or business of the Borrower and its
Subsidiaries except as reflected or provided for in such financial statements.

(F) No Litigation. Except as set forth on Schedule III, there are no actions,
suits or proceedings pending or, to the knowledge of the Borrower, threatened
against or affecting the Borrower, its Subsidiaries or any of its or their
properties before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, which if determined
adversely to the Borrower or any Subsidiary would draw into question the legal
existence of the Borrower and/or the validity, authorization and/or
enforceability of the Financing Documents and/or any provision thereof and/or
could have a Material Adverse Effect.

(G) Regulation U. The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying "margin stock" within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR, Part 221), does not own and has no present intention of acquiring any
such margin stock. None of the proceeds of the Credit Extensions will be used
directly or indirectly by the Borrower for the purpose of purchasing or
carrying, or for the purpose of reducing or retiring any Indebtedness which was
originally incurred to purchase or carry, any such margin stock or for any other
purpose which might constitute the transaction contemplated hereby a "purpose
credit" within the meaning of said Regulation U, or cause this Agreement to
violate any other regulation of the Board of Governors of the Federal Reserve
System or the Securities Exchange Act of 1934, as amended, or any rules or
regulations promulgated under said regulations or said statute.

(H) Absence of Adverse Agreements. Neither the Borrower nor any Subsidiary is a
party to any indenture, loan or credit agreement or any lease or other agreement
or instrument or subject to any corporate or partnership restriction which would
alter the manner in which the Borrower and its Subsidiaries do business and
which would have a Material Adverse Effect.

(I) Taxes. The Borrower and its Subsidiaries have filed all tax returns
(federal, state and local) required to be filed and paid all taxes shown thereon
to be due, including interest and penalties, except those which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves for payment thereof have been provided in accordance with
GAAP.

(J) Accuracy of Representations and Warranties. None of the Borrower's
representations or warranties set forth in this Agreement or in any document,
certificate or other written information furnished pursuant to this Agreement or
in connection with the transactions contemplated hereby contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact necessary to make any statement of fact contained herein or
therein, in light of the circumstances under which it was made, not misleading.

(K) Investment Company Act. The Borrower is not an "investment company" or a
company "controlled" by an "investment company" as such terms are defined in the
Investment Company Act of 1940, as amended.

(L) Solvency. Immediately after the consummation of the transactions to occur on
the Closing Date and immediately following the making of each Credit Extension,
the Borrower (i) will be able to pay its debts as they become due, (ii) will
have funds and capital sufficient to carry on its business and all businesses in
which it is about to engage and (iii) will own property having a value both at
fair valuation and at fair saleable value in the ordinary course of the
Borrower's business greater than the amount required to pay its Indebtedness,
including, for this purpose, unliquidated and disputed claims. The Borrower will
not be rendered insolvent by the execution and delivery of this Agreement and
the consummation or performance of the transactions contemplated herein.

(M) Licenses, Registrations, and Compliance with Laws. Each of the

Borrower and each of its Subsidiaries has all permits, governmental licenses,
registrations, and approvals necessary to carry out its businesses as presently
conducted and as required by law (including, without limitation, the FPA and the
IPSCA) or the rules and regulations of any federal, foreign, governmental,
state, county or local association, corporation, or governmental agency, body,
instrumentality or commission having jurisdiction over the Borrower or its
Subsidiaries, including, but not limited to, the FERC, the IURC, the United
States Environmental Protection Agency, the United States Department of Labor,
the United States Occupational Safety and Health Administration, the United
States Equal Employment Opportunity Commission and analogous and related state
and foreign agencies, except for such permits, licenses, registrations and
approvals the failure to obtain would not reasonably be expected to have a
Material Adverse Effect. There is no violation or failure of compliance on the
part of the Borrower or any Subsidiary with any of the foregoing permits,
licenses, registrations, approvals, rules or regulations, and there is no
action, proceeding or investigation pending or, to the knowledge of the
Borrower, threatened, nor has the Borrower received any notice of such, which
might result in the termination or suspension of any such permit, license,
registration or approval, except for such violations, failures, actions,
proceedings or investigations which would not reasonably be expected to have a
Material Adverse Effect.

(N) Principal Place of Business; Books and Records. The Borrower's chief
executive office is located at the Borrower's address set forth beneath its
signature hereto. All of the Borrower's books and records are kept at such
address.

(O) Title to Assets and Properties. The Borrower has good and marketable title
to all of its properties and assets except such imperfections in title, if any,
that do not materially interfere with the present or proposed use of such
property or otherwise materially impair business operations, free and clear of
all Liens other than Liens permitted by Section 6.2(A).

(P) Material Adverse Change. There has been no material adverse change in the
operations, business, properties, prospects or condition, financial or
otherwise, of the Borrower and its Subsidiaries since December 31, 2005.

(Q) Employee Benefit Plans. Each employee benefit plan as to which the Borrower
or any Subsidiary may have any liability complies in all material respects with
all applicable requirements of law and regulations, and (i) no Reportable Event
has occurred and is continuing with respect to any such plan, (ii) neither the
Borrower nor any Subsidiary has withdrawn from any such plan and (iii) no such
plan has been terminated.

(R) Environmental Matters. To the best of the Borrower's knowledge:

(1) all facilities and property (including underlying groundwater) owned or
leased by the Borrower or any of its Subsidiaries have been, and continue to be,
owned or leased by the Borrower and its Subsidiaries in material compliance with
all Environmental Laws; (2) except as disclosed on Schedule III, there have been
no past, and there are no pending or threatened (i) claims, complaints, notices
or requests for information received by the Borrower or any of its Subsidiaries
with respect to any alleged violation of any Environmental Law which,
individually or in the aggregate, have, or are reasonably expected to have, a
Material Adverse Effect, or (ii) complaints, notices or inquiries to the
Borrower or any of its Subsidiaries regarding potential liability under any
Environmental Law which, individually or in the aggregate, have, or are
reasonably expected to have, a Material Adverse Effect; (3) there have been no
Releases of Hazardous Materials at, on or under any property now or previously
owned or leased by the Borrower or any of its Subsidiaries that, singly or in
the aggregate, have had, or may reasonably be expected to have, a Material
Adverse Effect; (4) the Borrower and its Subsidiaries have been issued and are
in material compliance with all permits, certificates, approvals, licenses and
other authorizations relating to environmental matters and necessary or
desirable for their businesses; (5) no property now or previously owned or
leased by the Borrower or any of its Subsidiaries is listed or (with respect to
owned property only) proposed for listing on the National Priorities List
pursuant to CERCLA, on the CERCLIS or on any similar state list of sites
requiring investigation or clean-up; and (6) there are no underground storage
tanks, active or abandoned, including petroleum storage tanks, on or under any
property now or previously owned or leased by the Borrower or any of its
Subsidiaries that, singly or in the aggregate, have had, or may reasonably be
expected to have, a Material Adverse Effect.

(S) Pari Passu Indebtedness. The Indebtedness of the Borrower under the
Financing Documents ranks at least pari passu with all other unsecured
Indebtedness of the Borrower.

(T) Reportable Transaction. The Borrower does not intend to treat the Credit
Extensions and related transactions as being a "reportable transaction" (within
the meaning of Treasury Regulation Section 1.6011-4). In the event the Borrower
determines to take any action inconsistent with such intention, it will promptly
notify the Administrative Agent thereof.

(U) Pension Plans.

(i) Each Pension Plan complies in all material respects with all applicable
requirements of law and regulations. No contribution failure under Section 412
of the Code, Section 302 of ERISA or the terms of any Pension Plan has occurred
with respect to any Pension Plan, sufficient to give rise to a Lien under
Section 302(f) of ERISA, or otherwise to have a Material Adverse Effect. There
are no pending or, to the knowledge of Borrower, threatened, claims, actions,
investigations or lawsuits against any Pension Plan, any fiduciary of any
Pension Plan, or Borrower or other any member of the Controlled Group with
respect to a Pension Plan or a Multiemployer Pension Plan which could reasonably
be expected to have a Material Adverse Effect. No Termination Event has occurred
or is reasonably expected to occur with respect to any Pension Plan, which could
reasonably be expected to have a Material Adverse Effect. (ii) All contributions
(if any) have been made to any Multiemployer Pension Plan that are required to
be made by the Borrower or any other member of the Controlled Group under the
terms of the plan or of any collective bargaining agreement or by applicable
law; neither the Borrower nor any other member of the Controlled Group has
withdrawn or partially withdrawn from any Multiemployer Pension Plan, incurred
any withdrawal liability with respect to any such plan or received notice of any
claim or demand for withdrawal liability or partial withdrawal liability from
any such plan, and no condition has occurred which, if continued, could result
in a withdrawal or partial withdrawal from any such plan; and neither the
Borrower nor any other member of the Controlled Group has received any notice
that any Multiemployer Pension Plan is in reorganization, that increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of any excise tax, that any such plan is or has been funded at a rate
less than that required under Section 412 of the Code, that any such plan is or
may be terminated, or that any such plan is or may become insolvent.

ARTICLE VI

COVENANTS OF BORROWER

Section 6.1. Affirmative Covenants of the Borrower Other Than Reporting
Requirements. From the date hereof and thereafter for so long as any Obligations
are outstanding or the Borrower is indebted to the Banks under any of the
Financing Documents and until all Commitments are terminated, the Borrower shall
ensure that it shall, and shall cause each of its Subsidiaries to, unless the
Required Banks shall otherwise consent in writing:

(A) Payment of Taxes. Pay and discharge all taxes and assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims for the same which, if unpaid, might become a
Lien upon any of its properties, provided that (unless and until foreclosure,
restraint, sale or any similar proceeding shall have been commenced) the
Borrower and its Subsidiaries shall not be required to pay any such tax,
assessment, charge, levy or claim which is being contested in good faith and by
proper proceedings and for which proper reserves or other provisions have been
made in accordance with GAAP.

(B) Preservation of Existence. Preserve and maintain in full force and effect
its legal existence, rights and privileges in the jurisdiction of its
organization, preserve and maintain all licenses, governmental approvals,
trademarks, patents, trade secrets, copyrights and trade names owned or
possessed by it and which are necessary or, in its reasonable business judgment,
desirable in view of its business and operations or the ownership of its
properties and qualify or remain qualified as a foreign corporation in each
jurisdiction in which such qualification is necessary or, in the Borrower's
reasonable business judgment, desirable in view of its business and operations
and ownership of properties.

(C) Compliance with Laws. (i) Comply with the requirements of all present and
future applicable laws (including, without limitation, the FPA and the IPSCA),
rules, regulations and orders of any governmental authority having jurisdiction
over it and/or its business, except where the failure to comply would not have a
Material Adverse Effect, (ii) without limiting clause (i) above, ensure that no
person who owns a controlling interest in or otherwise controls the Borrower is
or shall be (x) listed on the Specially Designated Nationals and Blocked Person
List maintained by the Office of Foreign Assets Control ("OFAC"), Department of
the Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (y) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders
and (iii) without limiting clause (i) above, comply with all applicable Bank
Secrecy Act and anti-money laundering laws and regulations.

(D) Visitation Rights.

(i) Permit, at any reasonable time and from time to time, the Banks or any agent
or representative thereof (including without limitation the Administrative
Agent), to examine and make copies of and abstracts from the financial records
and books of account of, and visit the properties of the Borrower and its
Subsidiaries, to discuss the affairs, finances and accounts of the Borrower and
its Subsidiaries with any of its officers or employees designated by the
Borrower for such purposes and/or any independent certified public accountant of
the Borrower.

(ii) Permit, at any reasonable time and from time to time so long as any
Obligation is outstanding or any Commitment exists, the Banks or any agent or
representative thereof (including without limitation the Administrative Agent),
to enter the properties of the Borrower and its Subsidiaries and to inspect the
property occupied by the Borrower and related equipment, property and soil, and
to conduct soil or water sampling, testing, monitoring, digging, drilling and
analyses and to review any documents, materials, inventories, financial data or
notices or correspondence to or from private parties or governmental authorities
in connection therewith.

(E) Keeping of Records and Books of Account. Keep adequate records and books of
account reflecting all financial transactions, in which complete entries will be
made, and maintain a standard system of accounting, all in accordance with GAAP
and with applicable requirements of any governmental authority having
jurisdiction over the Borrower or the applicable Subsidiary.

(F) Maintenance of Properties. Maintain and preserve all of its properties
necessary or useful in the proper conduct of its business in good working order,
repair and condition at all times, ordinary wear and tear excepted, and not
commit waste or allow waste to be committed against its properties.

(G) Other Documents. Except as otherwise required by this Agreement, pay,
perform and fulfill all of its obligations and covenants under each material
document, instrument or agreement to which it is a party.

(H) Environmental Liability. (i) Conduct and complete all investigations,
studies, sampling and testing and all remedial, removal and other actions
necessary to clean up and remove all Hazardous Materials (as hereinafter
defined) on, from or affecting the property occupied, in compliance with or in
accordance with all laws, rules, regulations, orders and directives of all
federal, state and local governmental authorities, and (ii) defend, indemnify,
and hold harmless the Administrative Agent, the Banks, their employees, agents,
officers and directors, from and against any claims, demands, penalties, fines,
liabilities, settlements, damages, costs or expenses (including, without
limitation, reasonable attorney and consultant fees, investigation and
laboratory fees, court costs and litigation expenses) of whatever kind or
nature, known or unknown, contingent or otherwise, arising out of or in any way
related to (a) the existing or future presence at, on, from or affecting any
real estate owned by the Borrower of any materials, pollutants, substances or
wastes which are defined, determined, or identified as hazardous, toxic or
otherwise environmentally degrading under any Environmental Law (any such
materials, pollutants, wastes, and substances being herein collectively referred
to as "Hazardous Materials"), (b) the violation of any Environmental Law
concerning the generation, handling, storage, treatment or disposal of any such
Hazardous Materials by the Borrower or (c) the enforcement of this Section
6.1(H) or the assertion by the Borrower of any defense to the obligations
hereunder, whether any of such matters arise before or after the Closing Date,
including, without limitation, (x) the costs of removal of any and all Hazardous
Materials, (y) additional costs required to take necessary precautions to
protect against the Release of Hazardous Materials into the air, any body of
water, any other public domain or any surrounding areas and (z) costs incurred
to comply with all applicable laws, orders, judgments or regulations with
respect to Hazardous Materials.

(I) Further Assurances. From time to time hereafter, execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates
and documents and take all such actions as the Administrative Agent or the Banks
shall reasonably request for the purpose of implementing or effectuating the
provisions of the Financing Documents and, upon the exercise by the
Administrative Agent or the Banks of any power, right, privilege or remedy
pursuant to the Financing Documents which requires any consent, approval,
registration, qualification or authorization of any governmental authority or
instrumentality, exercise and deliver all applications, certifications,
instruments and other documents and papers that the Administrative Agent or the
Banks may be so required to obtain. Without limiting the generality of the
foregoing, the Borrower will give all necessary notices to, make all necessary
filings with, and obtain all necessary authorizations and approvals of, the FERC
and the IURC with respect to the transactions contemplated by the Financing
Documents.

(J) Purposes. Use the proceeds of the Credit Extensions solely for the purposes
herein described.

(K) ERISA Compliance.

(i) Maintain, and cause each other member of the Controlled Group to maintain,
each Pension Plan in substantial compliance with all applicable requirements of
law and regulations.

(ii) Make, and cause each other member of the Controlled Group to make, on a
timely basis, all required contributions to any Multiemployer Pension Plan.

(iii) Not, and not permit any other member of the Controlled Group to (i) seek a
waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Pension Plan or Multiemployer Pension Plan or (iii) take any other
action with respect to any Pension Plan that would reasonably be expected to
entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
would not have a Material Adverse Effect.

(L) Insurance. Maintain with financially sound and reputable insurance companies
insurance on all their property in such amounts and covering such risks as is
consistent with sound business practice, and the Borrower will furnish to the
Administrative Agent or any Bank upon request full information as to the
insurance carried.

Section 6.2. Negative Covenants of the Borrower. From the date hereof and
thereafter for so long as any portion of the Obligations is outstanding or the
Borrower is indebted to the Banks under any of the Financing Documents and until
all Commitments have been terminated, the Borrower shall not, and shall not
permit any of its Subsidiaries to, without the prior written consent of the
Required Banks:

(A) Liens. Create, incur, assume, or suffer to exist any Lien of any nature,
upon or with respect to any of its properties, now owned or hereafter acquired,
or assign as collateral or otherwise convey as collateral, any right to receive
income, except that the foregoing restrictions shall not apply to:

(i) Liens for taxes, assessments, or governmental charges or levies on property
if the same shall not at the time be delinquent or thereafter can be paid
without penalty or interest, or (if foreclosure, distraint, sale or other
similar proceedings shall not have been commenced) are being contested in good
faith and by appropriate proceedings diligently conducted and for which proper
reserve or other provision has been made in accordance with GAAP;

(ii) Liens imposed by law, such as carriers', warehousemen's and mechanics'
liens, bankers' set- off rights and other similar liens arising in the ordinary
course of business for sums not yet due or being contested in good faith and by
appropriate proceedings diligently conducted and for which proper reserve or
other provisions has been made in accordance with GAAP;

(iii) Liens arising in the ordinary course of business out of pledges or
deposits under worker's compensation laws, unemployment insurance, old age
pensions, or other Social Security or retirement benefits, or similar
legislation;

(iv) Liens arising from or upon any judgment or award, provided that such
judgment or award is being contested in good faith by proper appeal proceedings
and only so long as execution thereon shall be stayed;

(v) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

(vi) easements, rights of way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
business by the Borrower or the applicable Subsidiary;

(vii) Liens against property of the Borrower securing Indebtedness of the
Borrower which is evidenced by the Mortgage and Deed of Trust dated May 1, 1940,
from the Borrower to American National Bank and Trust Company of Chicago (or any
successor trustee), and any and all supplements thereto;

(viii) Liens on any property acquired, constructed or improved by the Borrower
or any Subsidiary after the Closing Date which are created or assumed
contemporaneously with, or within one hundred twenty days after, such
acquisition or completion of such construction or improvement, or within six
months thereafter pursuant to a firm commitment for financing arranged with a
lender or investor within such one hundred twenty day period, to secure or
provide for the payment of all or any part of such acquisition, construction or
improvement incurred after the Closing Date (provided that no such Lien shall
extend to or cover any property other than the property so acquired or
constructed, or the improvements on the property so improved), or in addition to
Liens contemplated by clause (ix) below, Liens on any property existing at the
time of acquisition thereof (other than any such Lien created in contemplation
of such acquisition), provided that the Liens shall not apply to any property
theretofore owned by the Borrower or any Subsidiary other than, in the case of
any such construction or improvement, any theretofore unimproved real property
on which the property is constructed or the improvement is located;

(ix) Liens existing on any property of a Person existing at the time such Person
is merged into or consolidated with the Borrower or any Subsidiary or becomes a
Subsidiary; provided that such Liens were not created in contemplation of such
merger, consolidation or acquisition and do not extend to any assets other than
those of the Person so merged into or consolidated with the Borrower or such
Subsidiary or acquired by the Borrower or such Subsidiary; and

(x) Liens or charges incurred in the ordinary course of business of the Borrower
or any Subsidiary which were not incurred in connection with the borrowing of
money or the obtaining of an advance or credit, and which do not in the
aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business.

(B) Assumptions or Guaranties of Indebtedness. Assume, guarantee, endorse, or
otherwise become contingently liable in connection with any obligation, except:

(i) pursuant to the provisions of this Agreement and Indebtedness to the Banks;

(ii) Indebtedness incurred in the ordinary course of business;

(iii) assumptions, guaranties, endorsements and contingent liabilities within
the definition of Indebtedness or permitted by Section 6.2(H)(iii);

(iv) if such is approved by the IURC; and

(v) such other contingent liabilities incurred after the date hereof which do
not exceed $25,000,000 in the aggregate at any time.

(C) Dissolution. Dissolve, liquidate, wind up, merge or consolidate with another
Person; provided, however (i) the Borrower may merge with another Person if upon
the completion of such merger, the Borrower is the surviving entity, (ii) any
Subsidiary may be merged into the Borrower or a wholly owned Subsidiary and
(iii) the Borrower may dissolve immaterial Subsidiaries (a Subsidiary being
deemed "immaterial" for this purpose if it has less than 2% of the assets of the
Borrower and its consolidated Subsidiaries).

(D) Sale of Assets. Sell, lease, transfer or dispose of any of its assets
except:

(i) in the ordinary course of business;

(ii) as approved by the IURC; or

(iii) as such are released under the Mortgage and Deed of Trust dated May 1,
1940, from the Borrower to American National Bank and Trust Company of Chicago
(or any successor trustee), and any and all supplements thereto.

(E) Change in Nature of Business. Make any material change in the nature of its
business.

(F) Sale and Leaseback. Enter into any sale and leaseback arrangement with any
lender or investor, or enter into any leases except in the normal course of
business at reasonable rents comparable to those paid for similar leasehold
interests in the area and except for those which do not exceed $25,000,000 in
any single transaction.

(G) Sale of Accounts. Sell, assign, discount, or dispose in any way of
promissory notes or trade acceptances held by the Borrower or any Subsidiary,
with or without recourse, except in the ordinary course of business.

(H) Indebtedness. Incur, create, become or be liable directly or indirectly in
any manner with respect to or permit to exist any Indebtedness except:

(i) Indebtedness arising in the ordinary course of business (other than
Indebtedness for borrowed money);

(ii) Indebtedness under the Financing Documents;

(iii) Indebtedness with respect to trade obligations and other normal accruals
and customer deposits in the ordinary course of business not yet due and payable
in accordance with customary trade terms or with respect to which the Borrower
or the applicable Subsidiary is contesting in good faith the amount or validity
thereof by appropriate proceedings and then only to the extent such Person has
set aside on its books adequate reserves therefor;

(iv) Indebtedness of the Borrower outstanding in the form of certain lines of
credit in an aggregate principal amount not to exceed $175,000,000 at any time;

(v) Indebtedness of the Borrower arising under commercial paper obligations;

(vi) Indebtedness of the Borrower approved by the IURC or the FERC ("Approved
Indebtedness"), provided that such Approved Indebtedness is at least pari passu
in right of payment with the Indebtedness arising under the Financing Documents
(it being understood that the relative "right of payment" of any Indebtedness,
within the meaning of this clause, is determined without consideration of any
priority that results from collateral security); and

(vii) Indebtedness secured by Liens permitted under Section 6.2(A).

(I) Other Agreements. If there exists an Event of Default or a Default, amend
any of the terms or conditions of any indenture, agreement, documents, note or
other instrument evidencing, securing, or relating to any other Indebtedness
permitted under Section 6.2(H).

(J) Payment or Prepayment of Other Loans. If there exists an Event of Default or
Default, make any payment or prepayment of any principal of or interest on any
Indebtedness (other than the Obligations) or any payment, prepayment,
redemption, defeasance, sinking fund payment, other repayment of principal or
deposit for the purpose of any of the foregoing.

(K) Change of Fiscal Year. Change its fiscal year.

(L) Subordination of Claims. If there exists an Event of Default or Default,
subordinate or permit to be subordinated any present or future claim against or
obligation of another Person, except as ordered in a bankruptcy or similar
creditors' remedy proceeding of such other Person.

(M) Dividends. If there exists an Event of Default or Default, declare or make
payment of dividends to shareholders of the Borrower; provided that Subsidiaries
may pay dividends to the Borrower or to Subsidiaries that are wholly owned by
the Borrower.

(N) Capital Expenditures. If there exists an Event of Default or Default, fund
aggregate capital expenditures in any fiscal year in amounts exceeding the
amount of depreciation expense reflected in the financial statements of the
Borrower for such fiscal year.

(O) Financial Covenants.

(i) Permit the ratio, determined as of the end of each of its fiscal quarters
for the then most- recently ended four fiscal quarters, of (i) Consolidated EBIT
to (ii) Consolidated Interest Expense to be less than 2.5 to 1.0.

(ii) Permit the ratio, determined as of the end of each of its fiscal quarters,
of (i) Total Debt to (ii) Consolidated Total Capitalization to be greater than
.65 to 1.0.

(P) Affiliates. Enter into any transaction (including, without limitation, the
purchase or sale of any property or service) with, or make any payment or
transfer to, any Affiliate except in the ordinary course of business and
pursuant to the reasonable requirements of the Borrower's or such Subsidiary's
business and upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than the Borrower or such Subsidiary would obtain in a
comparable arms'-length transaction.

(Q) Investments and Acquisitions. Make or suffer to exist any Investments
(including without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture, or to make any
Acquisition of any Person, except:

(i) Cash Equivalent or Short-Term Investments.

(ii) Investments in Subsidiaries and other Investments, in each case in
existence on the date hereof and described in Schedule IV.

(iii) Investments in Persons principally engaged in a field of enterprise
engaged in by the Borrower and its Subsidiaries on the date hereof and any other
field of enterprise substantially related, ancillary or complementary thereto.

(iv) other Investments not exceeding $5,000,000 in the aggregate outstanding at
any time.

(R) Certain Restrictions. Not permit any Subsidiary to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any Subsidiary to (a) pay dividends or make
other distributions on its capital stock owned by the Borrower or any
Subsidiary, or pay any Indebtedness owed to the Borrower or any Subsidiary
(other than customary limits imposed by corporate law and fraudulent conveyance
statutes), (b) make loans or advances to the Borrower or (c) transfer any of its
assets or properties to the Borrower, except for such encumbrances or
restrictions existing by reason of or under (i) applicable law, (ii) this
Agreement and the other Financing Documents, (iii) customary restrictions with
respect to a Subsidiary pursuant to an agreement that has been entered into for
the sale or disposition of all or substantially all of the capital stock of such
Subsidiary and (iv) restrictions binding on any Subsidiary on the date it
becomes a Subsidiary, provided such restrictions were not created in
contemplation of such Person becoming a Subsidiary.

Section 6.3. Reporting Requirements From the date hereof and thereafter for so
long as any portion of a Commitment is outstanding or the Borrower is indebted
to the Banks under any of the Financing Documents, the Borrower shall, unless
the Required Banks shall otherwise consent in writing, furnish or cause to be
furnished to the Banks:

(A) as soon as possible and in any event upon acquiring knowledge of an Event of
Default or Default, a written statement of an officer of the Borrower setting
forth details of such Event of Default or Default and the action which the
Borrower proposes to take with respect thereto;

(B) within one hundred twenty days after the end of each fiscal year of the
Borrower, an unqualified audit report certified by independent certified public
accountants acceptable to the Required Banks, prepared in accordance with GAAP
on a consolidated basis for the Borrower and its Subsidiaries, including balance
sheets as of the end of such period, related profit and loss and reconciliation
of surplus statements, and a statement of cash flows, accompanied by any
management letter prepared by said accountants;

(C) within forty-five days after the end of each of the first three quarterly
fiscal periods of the Borrower in each fiscal year, a consolidated unaudited
balance sheet of the Borrower and its Subsidiaries, and the related consolidated
statements of income and statements of cash flows for the Borrower and its
Subsidiaries, for the portion of the fiscal year to the end of such fiscal
quarter, all of the foregoing prepared by the Borrower in reasonable detail in
accordance with GAAP applicable to interim financial statements and certified by
the Borrower's Vice President and chief financial officer or Treasurer as fairly
presenting the financial condition of the Borrower and its Subsidiaries as at
the dates thereof and their results of operations for the periods covered
thereby, subject to customary year-end audit adjustments;

(D) simultaneously with the furnishing of the year-end financial statements of
the Borrower to be delivered pursuant to Section 6.3(B) and the quarterly
statements of the Borrower to be delivered pursuant to Section 6.3(C), a
certificate of an officer which shall contain (i) a computation of the financial
ratios set forth in Section 6.2(O) with respect to the period covered by such
financial statements and (ii) a statement to the effect that no Event of Default
or Default has occurred, without having been waived in writing, or if there
shall have been an Event of Default not previously waived in writing pursuant to
the provisions hereof, or a Default, such certificate shall disclose the nature
thereof;

(E) promptly after the commencement thereof, notice of all material actions,
suits and proceedings before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, affecting the
Borrower or any Subsidiary;

(F) promptly upon becoming aware of any of the following, written notice
describing the same and the steps being taken by the Borrower or the Subsidiary
affected thereby with respect thereto: the institution of any steps by any
member of the Controlled Group or any other Person to terminate any Pension
Plan, or the failure of any member of the Controlled Group to make a required
contribution to any Pension Plan (if such failure is sufficient to give rise to
a Lien under Section 302(f) of ERISA) or to any Multiemployer Pension Plan, or
the taking of any action with respect to a Pension Plan which could result in
the requirement that the Borrower furnish a bond or other security to the PBGC
or such Pension Plan, or the occurrence of any event with respect to any Pension
Plan or Multiemployer Pension Plan which could result in the incurrence by any
member of the Controlled Group of any material liability, fine or penalty
(including any claim or demand for withdrawal liability or partial withdrawal
from any Multiemployer Pension Plan), or any material increase in the contingent
liability of the Borrower with respect to any post-retirement welfare benefit
plan or other employee benefit plan of the Borrower or another member of the
Controlled Group, or any notice that any Multiemployer Pension Plan is in
reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of an excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent;

(G) such other information respecting the business, properties, or the condition
or operations, financial or otherwise, of the Borrower and its Subsidiaries as
the Administrative Agent or the Banks may, from time to time, reasonably
request;

(H) prompt written notice of the occurrence of any event which has had or which
might reasonably be expected to have a Material Adverse Effect;

(I) immediately, copies of any and all notices, correspondence, warnings,
guidance or other written materials specifically directed at the Borrower or any
Subsidiary which have a material impact on the Borrower's ability to carry out
its businesses as presently conducted and which include, but shall not be
limited to, any directives, compliance requirements or enforcement requirements
received from any governmental authority in connection with the property owned
or leased by the Borrower or any Subsidiary, the substances contained therein,
or the equipment or operations of the Borrower or any Subsidiary in connection
therewith;

(J) promptly and in any event within five days thereafter, written notice of any
change in the name of the Borrower;

(K) promptly, written notice of any filing with the IURC to seek authority to
issue any preferred stock;

(L) promptly upon receipt of the same, a copy of any extension, renewal or
replacement of the FERC Order, certified by an officer of the Borrower; and

(M) as soon as possible and in any event within 10 days after the Borrower knows
that any Reportable Event has occurred, a statement, signed by the Vice
President and chief financial officer of the Borrower, describing said
Reportable Event and the action which the Borrower proposes to take with respect
thereto.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.1. Events of Default. The Borrower shall be in default under each of
the Financing Documents, upon the occurrence of any one or more of the following
events ("Events of Default"):

(A) the Borrower shall fail to make due and punctual payment of any fees,
interest and/or other amounts payable as provided in the Notes and/or in this
Agreement within ten days of the date when due and payable; or if the Borrower
shall fail to make due and punctual payment of any principal or Reimbursement
Obligation as provided in this Agreement or any other Financing Document when
due and payable; or if the Borrower shall fail to make any such payment of fees,
interest, principal, Reimbursement Obligations and/or any other amount under
this Agreement and/or the Notes on the date when such payment becomes due and
payable by acceleration; or

(B) the Borrower or any Subsidiary shall make an assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or shall
admit in writing its inability to pay its debts as they become due, or shall
file a voluntary petition in bankruptcy, or shall file any petition or answer
seeking any reorganization, arrangement, composition, adjustment, liquidation,
dissolution or similar relief under the present or any future federal bankruptcy
laws or other applicable federal, state or other statute, law or regulation, or
shall seek or consent to or acquiesce in the appointment of any trustee,
receiver or liquidator of it or of all or any substantial part of its
properties, or if corporate action shall be taken for the purpose of effecting
any of the foregoing; or

(C) without the application, approval or consent of the Borrower or any
Subsidiary, (i) the Borrower or any Subsidiary shall be the subject of a
bankruptcy proceeding, or (ii) any proceeding against the Borrower or any
Subsidiary seeking any reorganization, arrangement, composition, adjustment,
liquidation, dissolution or similar relief under any present or any future
federal bankruptcy law or other applicable federal, foreign, state or other
statute, law or regulation shall be commenced or (iii) any trustee, receiver,
custodian or liquidator of the Borrower or any Subsidiary or of all or any
substantial part of any or all of its properties shall be appointed without its
consent or acquiescence; provided that in any of the cases described above in
this Section 7.1(C), such proceeding or appointment shall not be an Event of
Default if the Borrower or the applicable Subsidiary shall cause such proceeding
or appointment to be discharged, vacated, dismissed or stayed within forty-five
days after commencement thereof; or

(D) final judgment or judgments in the aggregate amount of $5,000,000 or more
shall be rendered against the Borrower or any Subsidiary and shall remain
undischarged, unstayed or unpaid for an aggregate of forty-five days (whether or
not consecutive) after entry thereof; or

(E) any default shall occur under the terms applicable to any Indebtedness of
the Borrower or any Subsidiary in an aggregate amount (for all such Indebtedness
so affected) exceeding $5,000,000 and such default shall (i) consist of the
failure to pay such Indebtedness when due, whether by acceleration or otherwise,
or (ii) accelerate the maturity of such Indebtedness or permit the holder or
holders thereof, or any trustee or agent for such holder or holders, to cause
such Indebtedness to become due and payable (or require the Borrower or any
Subsidiary to purchase or redeem such Indebtedness) prior to its expressed
maturity; or

(F) any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries to the Banks or the Administrative Agent
under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Financing Document shall be materially false on the date as of which made;
or

(G) the breach by the Borrower of any of the terms or provisions of Section
6.1(B) 6.1(J), 6.1(L), 6.2 or 6.3(A); or

(H) the breach by the Borrower (other than a breach which constitutes an Event
of Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within 30 days; or

(I) there shall be any attachment of any deposit or other property of the
Borrower in the possession of the Banks or any attachment of any other property
of the Borrower, which shall not be discharged within thirty days of the date of
such attachment; or

(J) (i) any Person institutes steps to terminate a Pension Plan if as a result
of such termination the Borrower or any member of the Controlled Group could be
required to make a contribution to such Pension Plan, or could incur a liability
or obligation to such Pension Plan, in an amount that would reasonably be
expected to have a Material Adverse Effect, (ii) a contribution failure occurs
with respect to any Pension Plan sufficient to give rise to a Lien under Section
302(f) of ERISA or (iii) there shall occur any withdrawal or partial withdrawal
from a Multiemployer Pension Plan and the withdrawal liability (without
unaccrued interest) to Multiemployer Pension Plans as a result of such
withdrawal (including any outstanding withdrawal liability that the Borrower or
any member of the Controlled Group have incurred on the date of such withdrawal)
is in an amount that would reasonably be expected to have a Material Adverse
Effect; or

(K) (i) IPALCO shall at any time fail to own, directly or indirectly, all of the
issued and outstanding common stock of the Borrower or (ii) IPALCO shall at any
time not be entitled to elect a majority of the members of the Board of
Directors of the

Borrower; or

(L) this Agreement or any other Financing Document shall be nullified or shall
cease to be in full force and effect; or

(M) the Borrower shall suffer to exist beyond any applicable grace period any
event of default under the Mortgage and Deed of Trust from the Borrower to
American National Bank and Trust Company of Chicago (or any successor trustee),
dated May 1, 1940, and any and all supplements thereto, unless such event of
default has been waived in writing by the appropriate party or parties to such
agreement.

ARTICLE VIII

REMEDIES OF BANKS

Upon the occurrence and during the continuance of one or more Events of Default,
the Required Banks (or the Administrative Agent with the consent of the Required
Banks) may, by notice to the Borrower, declare the obligation of the Banks to
make Loans and the obligation of the LC Issuer to issue Letters of Credit to be
terminated, whereupon the same shall forthwith terminate and the Required Banks
(or the Administrative Agent with the consent of the Required Banks) may, by
notice to the Borrower, declare the entire unpaid principal amount of the Loans
and any and all other Obligations under the Financing Documents to be forthwith
due and payable, whereupon the Obligations shall become and be forthwith due and
payable and the Borrower shall become immediately obligated to Cash
Collateralize all Letters of Credit, all without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower; provided, however, that upon the occurrence of an Event of Default
under Section 7.1(B) or (C) of this Agreement, all of the Obligations shall be
immediately due and payable and the Borrower shall become immediately obligated
to Cash Collateralize all Letters of Credit, without any need for the Required
Banks or the Administrative Agent to make any such declaration or take any
action, and the Commitments and the obligation of the LC Issuer to issue Letters
of Credit shall simultaneously terminate. Any cash collateral delivered
hereunder shall be held by the Administrative Agent (without liability for
interest thereon) and applied to obligations arising in connection with any
drawing under a Letter of Credit. After the expiration or termination of all
Letters of Credit, such cash collateral shall be applied by the Administrative
Agent to any remaining obligations hereunder and any excess shall be delivered
to the Borrower or as a court of competent jurisdiction may direct.

ARTICLE IX

THE AGENTS

Section 9.1. Appointment and Authorization. Each Bank hereby irrevocably
(subject to Section 9.10) appoints, designates and authorizes the Administrative
Agent to take such action on its behalf under the provisions of this Agreement
and each other Financing Document and to exercise such powers and perform such
duties as are expressly delegated to it by the terms of this Agreement or any
other Financing Document, together with such powers as are reasonably 1334249
02994831 51 incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Financing Document, the
Administrative Agent shall not have any duty or responsibility except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Bank or participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Financing Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term "agent" herein and in other Financing
Documents with reference to the Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. Section 9.2. LC Issuer. The LC Issuer shall act
on behalf of the Facility A Banks (according to their Facility A Percentages)
with respect to any Letters of Credit issued by it and the documents associated
therewith. The LC Issuer shall have all of the benefits and immunities (a)
provided to the Administrative Agent in this Article IX with respect to any acts
taken or omissions suffered by the LC Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term "Administrative Agent", as used in this Article IX, included the
LC Issuer with respect to such acts or omissions and (b) as additionally
provided in this Agreement with respect to the LC Issuer.

Section 9.3. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Financing Document by or through
agents, employees or attorneys in fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects in the
absence of gross negligence or willful misconduct.

Section 9.4. Exculpation of Administrative Agent. None of the Administrative
Agent nor any of its directors, officers, employees or agents shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Financing Document or the
transactions contemplated hereby (except to the extent resulting from its own
gross negligence or willful misconduct in connection with its duties expressly
set forth herein as determined by a final, nonappealable judgment by a court of
competent jurisdiction), or (b) be responsible in any manner to any Bank or
participant for any recital, statement, representation or warranty made by the
Borrower or any Affiliate, or any officer thereof, contained in this Agreement
or in any other Financing Document, or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Financing
Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Financing Document (or the creation,
perfection or priority of any Lien or security interest therein), or for any
failure of the Borrower or any other party to any Financing Document to perform
its Obligations hereunder or thereunder. The Administrative Agent shall not be
under any obligation to any Bank to ascertain or to inquire as to the observance
or performance of any of the agreements contained in, or conditions of, this
Agreement or any other Financing Document, or to inspect the properties, books
or records of the Borrower or any of the Borrower's Subsidiaries or Affiliates.

Section 9.5. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Financing Document unless it shall first receive such advice or
concurrence of the Required Banks as it deems appropriate and, if it so
requests, confirmation from the Banks of their obligation to indemnify the
Administrative Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Financing Document in
accordance with a request or consent of the Required Banks and such request and
any action taken or failure to act pursuant thereto shall be binding upon each
Bank. For purposes of determining compliance with the conditions specified in
Article IV, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank unless the Administrative Agent shall have received
written notice from such Bank prior to the proposed Closing Date specifying its
objection thereto.

Section 9.6. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Event of Default or Default
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Banks,
unless the Administrative Agent shall have received written notice from a Bank
or the Borrower referring to this Agreement, describing such Event of Default or
Default and stating that such notice is a "notice of default". The
Administrative Agent will notify the Banks of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Event of
Default or Default as may be requested by the Required Banks in accordance with
Article VIII; provided that unless and until the Administrative Agent has
received any such request, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default or Default as it shall deem advisable or in the best
interest of the Banks.

Section 9.7. Credit Decision. Each Bank acknowledges that the Administrative
Agent has not made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Loan Parties, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Bank as to any matter, including whether the Administrative Agent has disclosed
material information in its possession. Each Bank represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
1334249 02994831 53 creditworthiness of the Borrower, and made its own decision
to enter into this Agreement and to extend credit to the Borrower hereunder.
Each Bank also represents that it will, independently and without reliance upon
the Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Financing Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Borrower. Except for
notices, reports and other documents expressly herein required to be furnished
to the Banks by the Administrative Agent, the Administrative Agent shall not
have any duty or responsibility to provide any Bank with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of the Borrower which may come into the
possession of the Administrative Agent.

Section 9.8. Indemnification. Whether or not the transactions contemplated
hereby are consummated, each Bank shall indemnify upon demand the Administrative
Agent and its directors, officers, employees and agents (to the extent not
reimbursed by or on behalf of the Borrower and without limiting the obligation
of the Borrower to do so), according to its applicable Pro Rata Share, from and
against any and all Indemnified Amounts; provided that no Bank shall be liable
for any payment to any such Person of any portion of the Indemnified Liabilities
to the extent determined by a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from the applicable Person's own gross
negligence or willful misconduct. No action taken in accordance with the
directions of the Required Banks shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section. Without limitation of the
foregoing, each Bank shall reimburse the Administrative Agent upon demand for
its ratable share of any costs or out of pocket expenses (including attorney's
fees and disbursements and taxes) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Financing Document, or any
document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive repayment of the Loans,
cancellation of the Notes, expiration or termination of the Letters of Credit,
termination of this Agreement and the resignation or replacement of the
Administrative Agent.

Section 9.9. Administrative Agent in Individual Capacity. LaSalle and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the
Borrower and its Affiliates as though LaSalle were not the Administrative Agent
hereunder and without notice to or consent of any Bank. Each Bank acknowledges
that, pursuant to such activities, LaSalle or its Affiliates may receive
information regarding the Borrower or its Affiliates (including information that
may be subject to confidentiality obligations in favor of the Borrower or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to their Loans (if
any), LaSalle and its Affiliates shall have the same rights and powers under
this Agreement as any other Bank and may exercise the same as though LaSalle
were not the Administrative Agent, and the terms "Bank" and "Banks" include
LaSalle and its Affiliates, to the extent applicable, in their individual
capacities.

Section 9.10. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 30 days' notice to the Banks. If the
Administrative Agent resigns under this Agreement, the Required Banks shall
appoint from among the Banks a successor agent for the Banks. If no successor
agent is appointed prior to the effective date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Banks, a successor agent from among the Banks. Upon the acceptance of
its appointment as successor agent hereunder, such successor agent shall succeed
to all the rights, powers and duties of the retiring Administrative Agent and
the term "Administrative Agent" shall mean such successor agent, and the
retiring Administrative Agent's appointment, powers and duties as Administrative
Agent shall be terminated. After any retiring Administrative Agent's resignation
hereunder as Administrative Agent, the provisions of this Article IX and Section
10.6 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
agent has accepted appointment as Administrative Agent by the date which is 30
days following a retiring Administrative Agent's notice of resignation, the
retiring Administrative Agent's resignation shall nevertheless thereupon become
effective and the Banks shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Banks appoint a
successor agent as provided for above.

Section 9.11. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise: (A) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans, and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Banks and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Banks and the Administrative Agent and their respective agents and
counsel and all other amounts due the Banks and the Administrative Agent under
Section 10.6) allowed in such judicial proceedings; and (B) to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Bank to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent 1334249 02994831 55 and
its agents and counsel, and any other amounts due the Administrative Agent under
Section 10.6. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Bank or to authorize the
Administrative Agent to vote in respect of the claim of any Bank in any such
proceeding.

Section 9.12. Other Agents; Arrangers and Managers. None of the Banks or other
Persons identified on the facing page or signature pages of this Agreement as a
"syndication agent," "documentation agent," "co-agent," "book manager," "lead
manager," "arranger," "lead arranger" or "co-arranger", if any, shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Banks, those applicable to all Banks as such.
Without limiting the foregoing, none of the Banks or other Persons so identified
shall have or be deemed to have any fiduciary relationship with any Bank. Each
Bank acknowledges that it has not relied, and will not rely, on any of the Banks
or other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

ARTICLE X

MISCELLANEOUS

Section 10.1. Consent to Jurisdiction and Service of Process. EXCEPT TO THE
EXTENT PROHIBITED BY APPLICABLE LAW, THE BORROWER IRREVOCABLY:

(A) AGREES THAT ANY SUIT, ACTION OR OTHER LEGAL PROCEEDING ARISING OUT OF THIS
AGREEMENT, THE OTHER FINANCING DOCUMENTS OR THE CREDIT EXTENSIONS MAY BE BROUGHT
IN THE COURTS OF RECORD OF THE STATE OF ILLINOIS SITTING IN CHICAGO OR THE
COURTS OF THE UNITED STATES

LOCATED IN THE STATE OF ILLINOIS SITTING IN CHICAGO; (B) CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF EACH SUCH COURT IN ANY SUCH SUIT, ACTION OR
PROCEEDING;

(C) WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING IN ANY OF SUCH COURTS OR THAT ANY OF SUCH COURTS IS
AN INCONVENIENT FORUM; AND

(D) CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR
BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS.

Section 10.2. Rights and Remedies Cumulative. No right or remedy conferred upon
or reserved to the Administrative Agent or the Banks in the Financing Documents
is intended to be exclusive of any other right or remedy and every such right
and remedy shall, to the extent permitted by law, be cumulative and in addition
to every other right and remedy given under the Financing Documents or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy under this Agreement, or otherwise, shall not prevent the
concurrent assertion or employment of any other appropriate right or remedy.

Section 10.3. Delay or Omission Not Waiver. No delay in exercising or failure to
exercise by the Administrative Agent or any Bank of any right or remedy under
the Financing Documents shall impair any such right or remedy or constitute a
waiver of any Event of Default or an acquiescence therein. Every right and
remedy given under the Financing Documents or by law to the Administrative Agent
and the Banks may be exercised from time to time and as often as may be deemed
expedient by the Administrative Agent or the Banks.

Section 10.4. Amendments. Subject to the provisions of this Section 10.4, the
Required Banks (or the Administrative Agent with the consent in writing of the
Required Banks) and the Borrower may enter into agreements supplemental hereto
for the purpose of adding or modifying any provisions to the Financing Documents
or changing in any manner the rights of the Banks or the Borrower hereunder or
waiving any Event of Default or Default hereunder; provided, however, that (i)
no such supplemental agreement shall, without the consent of each Facility A
Bank: (A) Extend the maturity of any Loan under Facility A, or extend the expiry
date of any Letter of Credit to a date after the date which is five Business
Days prior to the Commitment Termination Date or reduce the principal amount of
any Loan under Facility A or any Reimbursement Obligation, or reduce the rate or
extend the time of payment of interest or fees thereon or Reimbursement
Obligations related thereto; or (B) Reduce the percentages specified in the
definition of "Required Facility A Banks"; (ii) no such supplemental agreement
shall, without the consent of the Required Facility A Banks, amend, modify or
waive any provision of this Agreement that provides for the approval or
concurrence of the Required Facility A Banks, or amend, modify or waive Section
2.1, 2.4 (as it relates to mandatory prepayments under Facility A), 2.11(i),
2.14 (as it relates to conversions and continuations of Advances under Facility
A), 2.20, 2.21 or 4.1 (as it relates to Credit Extensions under Facility A);
(iii) no such supplemental agreement shall, without the consent of each Facility
B Bank: (A) Extend the maturity of any Loan under Facility B or reduce the
principal amount of any Loan under Facility B, or reduce the rate or extend the
time of payment of interest or fees thereon; or (B) Reduce the percentages
specified in the definition of "Required Facility B Banks"; (iv) no such
supplemental agreement shall, without the consent of the Required Facility B
Banks, amend, modify or waive any provision of this Agreement that provides for
the approval or concurrence of the Required Facility B Banks, or amend, modify
or waive Section 2.2, 2.4 (as it relates to mandatory prepayments under Facility
B), 2.11(ii), 2.14 (as it relates to conversions and continuations of Advances
under Facility B) or 4.1 (as it relates to Credit Extensions under Facility B);
(v) no such supplemental agreement shall, without the consent of each Bank
directly affected thereby, increase any Commitment of such Bank; and (vi) no
such supplemental agreement shall, without the consent of each Bank: (A) Extend
the Commitment Termination Date; (B) Permit the Borrower to assign its rights
under this Agreement; (C) Reduce the percentages specified in the definition of
"Required Banks"; or (D) Amend this Section 10.4. No amendment of any provision
of this Agreement relating to the Administrative Agent shall be effective
without the written consent of the Administrative Agent, no amendment of any
provision relating to the LC Issuer shall be effective without the written
consent of the LC Issuer and no amendment of any provision of this Agreement
relating to the Swing Line Bank or any Swing Line Loans shall be effective
without the written consent of the Swing Line Bank.

Section 10.5. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing (including telecopied communication)
and mailed, telecopied or delivered to the applicable party at its address shown
beneath its signature hereto or, as to any party, at such other address as shall
be designated by such party in a written notice to each other party complying as
to the delivery with the terms of this section. Notices sent by facsimile
transmission shall be deemed to have been given when sent; notices sent by mail
shall be deemed to have been given three Business Days after the date when sent
by registered or certified mail, postage prepaid; and notices sent by hand
delivery or overnight courier service shall be deemed to have been given when
received. As specified in Section 2.16, for purposes of Sections 2.1(B) and
2.14, the Administrative Agent shall be entitled to rely on telephonic
instructions from any person that the Administrative Agent in good faith
believes is an authorized officer or employee of the Borrower, and the Borrower
shall hold the Administrative Agent and each other Bank harmless from any loss,
cost or expense resulting from any such reliance.

Section 10.6. Costs, Expenses and Taxes; Indemnification.

(A) The Borrower agrees to pay on demand the reasonable fees and out-of pocket
expenses of the Administrative Agent (including fees and charges of counsel to
the Administrative Agent) in connection with the preparation, execution,
delivery, amendment and administration of the Financing Documents and the Credit
Extensions. The Borrower agrees to pay on demand all reasonable costs and
expenses (including, without limitation, reasonable attorneys' fees) incurred by
the Administrative Agent and the Banks, upon or after an Event of Default, if
any, in connection with the enforcement of any of the Financing Documents, any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a "work-out" or any insolvency or bankruptcy proceeding involving
the Borrower and any amendments, waivers or consents with respect to any of the
foregoing. In addition, the Borrower shall pay on demand any and all stamp and
other taxes and fees payable or determined to be payable in connection with the
execution and delivery of the Financing Documents, and agrees to save each of
the Banks harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes or fees, except
those resulting from such Bank's gross negligence or willful misconduct. (B) The
Borrower agrees to indemnify the Administrative Agent and each Bank, and each of
their respective directors, officers and employees (the "Indemnitees") against
all losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all expenses of litigation or preparation
therefor whether or not the Administrative Agent or any Bank is a party thereto)
(collectively, the "Indemnified Amounts") which any of them may pay or incur
arising out of or relating to this Agreement, the other Financing Documents, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Credit Extension hereunder; provided
that the Borrower shall not be liable to any Indemnitee for any Indemnified
Amount to the extent a court of competent jurisdiction has determined in a final
non- appealable judgment that the foregoing resulted solely from such
Indemnitee's gross negligence or willful misconduct. If and to the extent that
the foregoing undertaking may be unenforceable for any reason, the Borrower
hereby agrees to make the maximum contribution to the payment and satisfaction
of each of the Indemnified Amounts which is permissible under applicable law.
The Borrower further agrees (y) to assert no claims for consequential damages on
any theory of liability in connection in any way with the Financing Documents or
the transactions evidenced thereby and (z) not to settle any claim, litigation
or proceeding relating to the Financing Documents or the transactions evidenced
thereby unless such settlement released all Indemnitees from any and all
liability in respect of such transaction or unless each Indemnitee approves such
settlement. (C) The obligations of the Borrower under this Section 10.6 shall
survive the termination of this Agreement.

Section 10.7. Participations.

(A) Permitted Participants; Effect. Any Bank may at any time sell to one or more
banks or other entities ("Participants") participating interests in any
Outstanding Credit Exposure of such Bank, any Note held by such Bank, any
Commitment of such Bank or any other interest of such Bank under the Financing
Documents. In the event of any such sale by a Bank of participating interests to
a Participant, such Bank's obligations under the Financing Documents shall
remain unchanged, such Bank shall remain solely responsible to the other parties
hereto for the performance of such obligations, such Bank shall remain the owner
of its Outstanding Credit Exposure and the holder of any Note issued to it in
evidence thereof for all purposes under the Financing Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such Bank
had not sold such participating interests, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Bank
in connection with such Bank's rights and obligations under the Financing
Documents. (B) Voting Rights. Each Bank shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Financing Documents other than any amendment, modification
or waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which would require consent of all of the Banks (and
all the Banks in a particular Facility to the extent the participation relates
to that Facility) pursuant to the terms of Section 10.4 or of any other
Financing Document. (C) Benefit of Certain Provisions. The Borrower agrees that
each Participant shall be deemed to have the right of setoff provided in Section
2.09(B) in respect of its participating interest in amounts owing under the
Financing Documents to the same extent as if the amount of its participating
interest were owing directly to it as a Bank under the Financing Documents,
provided that each Bank shall retain the right of setoff provided in Section
2.09(B) with respect to the amount of participating interests sold to each
Participant. The Banks agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 2.09(B),
agrees to share with each Bank, any amount received pursuant to the exercise of
its right of setoff, such amounts to be shared in accordance with Section
2.09(C) as if such Participant were a Bank. The Borrower further agrees that
each Participant shall be entitled to the benefits of Sections 3.1, 3.2, 3.4 and
3.5 to the same extent as if it were a Bank and had acquired its interest by
assignment pursuant to Section 10.8, provided that (i) a Participant shall not
be entitled to receive any greater payment under Section 3.1, 3.2 or 3.5 than
the Bank who sold the participating interest to such Participant would have
received had it retained such interest for its own account, unless the sale of
such interest to such Participant is made with the prior written consent of the
Borrower and (ii) any Participant not incorporated under the laws of the United
States of America or any State thereof agrees to comply with the provisions of
Section 3.5 to the same extent as if it were a Bank. Section 10.8. Binding
Effect; Assignment. (A) This Agreement shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent and the Banks and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of all Banks. (B) Any Bank may at any time assign to one or more
banks or other entities ("Purchasers") all or any part of its Loans, Commitments
and its rights and obligations under its Note and under this Agreement. Such
assignment shall be in substantially the form of Exhibit D (an "Assignment
Agreement"). Each such assignment shall either be in an amount equal to the
entire applicable Commitment and Loans of the assigning Bank or (unless each of
the Borrower and the Administrative Agent otherwise consents) be in an aggregate
amount not less than $5,000,000. Unless an Event of Default has occurred and is
continuing, the consent of the Borrower shall be required prior to an assignment
becoming effective with respect to a Purchaser which is not a Bank or an
Affiliate thereof. Such consent shall not be unreasonably withheld. The consent
of the Administrative Agent, the LC Issuer and the Swing Line Bank shall be
required prior to an assignment becoming effective. Notwithstanding the
foregoing provisions of this Section 10.8(B), any Bank may at any time assign
all or any portions of its Outstanding Credit Exposure and Note to a Federal
Reserve Bank (but no such assignment shall release any Bank from any of its
obligations hereunder). (C) Upon delivery to the Administrative Agent and the
Borrower of (i) an assignment, together with any consent required by this
Section 10.8, and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment, such assignment shall become effective on the
effective date specified in such assignment. On and after the effective date of
such assignment, such Purchaser shall for all purposes be a Bank party to this
Agreement and shall have all the rights and obligations of a Bank under this
Agreement, to the same extent as if it were an original party hereto, and no
further consent or action by the Borrower, the Administrative Agent or any other
Bank shall be required to release the transferor Bank with respect to the
percentage of the Outstanding Credit Exposure and Commitments assigned to such
Purchaser. Upon the consummation of any assignment to a Purchaser pursuant to
this Section 10.8, the transferor Bank and the Borrower shall make appropriate
arrangements so that a replacement Note is issued to such transferor Bank and a
new Note or, as appropriate, a replacement Note is issued to such Purchaser, in
each case in principal amounts reflecting its Pro Rata Share of the Aggregate
Commitment. (D) The Borrower authorizes each Bank to disclose to any Participant
or Purchaser or any other entity acquiring an interest in this Agreement or its
Note by operation of law (each a "Transferee") and any prospective Transferee
any and all information in such Bank's possession concerning the
creditworthiness of the Borrower and its Subsidiaries. (E) This Agreement and
all covenants, representations and warranties made herein and/or in any of the
other Financing Documents shall survive the making of the Credit Extensions, the
execution and delivery of the Financing Documents and shall continue in effect
so long as any amounts payable under or in connection with any of the Financing
Documents or any other Indebtedness of the Borrower to the Banks remains unpaid
or any Commitment remains outstanding; provided, however, that Section 10.6
shall survive and remain in full force and effect after expiration of the
Commitments and repayment in full of all amounts payable under or in connection
with all of the Financing Documents and any other such Indebtedness. (F) The
Administrative Agent shall maintain a copy of each Assignment Agreement
delivered and accepted by it and register (the "Register") for the recordation
of names and addresses of the Banks and the Commitments of each Bank from time
to time and whether such Bank is the original Bank or an assignee. No assignment
shall be 1334249 02994831 61 effective unless and until the Assignment Agreement
is accepted and registered in the Register. All records of transfer of a Bank's
interest in the Register shall be conclusive, absent manifest error, as to the
ownership of the interests in the Loans. The Administrative Agent shall not
incur any liability of any kind with respect to any Bank with respect to the
maintenance of the Register.

Section 10.9. Actual Knowledge. For purposes of this Agreement, none of the
Administrative Agent and Banks shall be deemed to have actual knowledge of any
fact or state of facts unless the senior loan officer or any other officer
responsible for the Borrower's account established pursuant to this Agreement at
the Administrative Agent or such Bank shall, in fact, have actual knowledge of
such fact or state of facts or unless written notice of such fact shall have
been received by the Administrative Agent or such Bank in accordance with
Section 10.5.

Section 10.10. Governing Law. This Agreement and the other Financing Documents
shall be governed by and construed in accordance with the laws of the State of
Illinois applicable to contracts made and to be wholly performed in said State.

Section 10.11. Severability of Provisions. Any provision of any Financing
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions or affecting the
validity or enforceability of such provision in any other jurisdiction.

Section 10.12. Headings. Article and Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

Section 10.13. Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one instrument, and any of
the parties hereto may execute this Agreement by signing any such counterpart.

Section 10.14. Nonliability of Banks. The relationship between the Borrower on
the one hand and the Banks and the Administrative Agent on the other hand shall
be solely that of borrower and lender. Neither the Administrative Agent nor any
Bank shall have any fiduciary responsibilities to the Borrower. Neither the
Administrative Agent nor any Bank undertakes any responsibility to the Borrower
to review or inform the Borrower of any matter in connection with any phase of
the Borrower's business or operations. The Borrower agrees that neither the
Administrative Agent nor any Bank shall have liability to the Borrower (whether
sounding in tort, contract or otherwise) for losses suffered by the Borrower in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Financing Documents, or any
act, omission or event occurring in connection therewith, unless it is
determined in a final non- appealable judgment by a court of competent
jurisdiction that such losses resulted from the gross negligence or willful
misconduct of the party from which recovery is sought. Neither the
Administrative Agent nor any Bank shall have any liability with respect to, and
the Borrower hereby waives, releases and agrees not to sue for, any special,
indirect, consequential or punitive damages suffered by the Borrower in
connection with, arising out of, or in any way related to the Financing
Documents or the transactions contemplated thereby.

Section 10.15. Nonreliance. Each Bank hereby represents that it is not relying
on or looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Credit
Extensions provided for herein.

Section 10.16. Waiver of Jury Trial. THE BORROWER, THE ADMINISTRATIVE AGENT AND
EACH BANK HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY
FINANCING DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

Section 10.17. Termination of Existing Facilities. The Borrower and the Banks
that are party to the Existing Facility (defined below) agree that: (i) on the
Closing Date, the Borrower shall pay in full all Indebtedness under (x) the
Credit Agreement, dated as of June 4, 2003, among the Borrower, the banks party
thereto and LaSalle as agent, as amended, and (y) the Credit Agreement, dated as
of May 20, 2004, among the Borrower, the banks party thereto and The Huntington
National Bank, as agent, as amended (the "Existing Facilities"), and (ii) the
Existing Facilities shall be terminated on the Closing Date.

[SIGNATURES TO FOLLOW]

 

 

 

 

 

 

 

SCHEDULE I

BANKS AND COMMITMENTS

Bank

Facility A Commitment

Facility B Commitment

Total Commitment

LaSalle Bank National Association

$16,782,752.91

$8,517,247.09

$25,300,000.00

National City Bank of Indiana

$16,782,752.91

$8,517,247.09

$25,300,000.00

The Huntington National Bank

$13,266,998.32

$6,733,001.68

$20,000,000.00

Fifth Third Bank

$9,950,248.76

$5,049,751.24

$15,000,000.00

Union Bank of California, N.A

$9,950,248.76

$5,049,751.24

$15,000,000.00

U.S. Bank National Association

$6,633,499.17

$3,366,500.83

$10,000,000.00

JPMorgan Chase Bank, N.A

. $6,633,499.17

$3,366,500.83

$10,000,000.00

TOTAL

$80,000,000.00

$40,600,000.00

$120,600,000.00

 

SCHEDULE II

PRICING SCHEDULE

The "Applicable Margin" and "Applicable Facility Fee Rate" for any day are the

respective rates per annum set forth below corresponding to the Status that
exists on such day:



Borrower's Ratings (Fitch/Moody's/S&P)

Applicable Margin Base Rate Advances

Applicable Margin LIBOR Advances

Applicable Facility Fee Rate

Level 1

> A-/A3/A-

0%

0.25%

0.05%

Level 2

> BBB+/Baa1/BBB+

0%

0.30%

0.10%

Level 3

> BBB/Baa2/BBB

0%

0.45%

0.125%

Level 4

> BBB-/Baa3/BBB-

0%

0.60%

0.15%

Level 5

> BB+/Ba1/BB+

0%

0.80%

0.20%

Level 6

< BB+/Ba1/BB+

0%

1.00%

0.25%



For purposes of this Schedule, the following terms have the following meanings:
"Fitch" means Fitch, Inc. "Fitch Rating" means the rating assigned to the senior
unsecured long- term debt securities of the Borrower without third-party credit
enhancement, and any rating assigned to any other debt security of Fitch shall
be disregarded. If Fitch does not maintain a senior unsecured debt rating for
the Borrower, "Fitch Rating" shall mean the corporate credit rating assigned by
Fitch to the Borrower. The rating in effect on any date is that in effect on the
close of business on such date.

"Moody's" means Moody's Investors Service, Inc.

"Moody's Rating" means the rating assigned to the senior unsecured long-term
debt securities of the Borrower without third-party credit enhancement, and any
rating assigned to any other debt security of the Borrower shall be disregarded.
If Moody's does not maintain a senior unsecured debt rating for the Borrower,
"Moody's Rating" shall mean the corporate credit rating assigned by Moody's to
the Borrower. The rating in effect on any date is that in effect on the close of
business on such date.

"Rating" means a Fitch Rating, Moody's Rating or S&P Rating, as appropriate.

"Rating Agency" means Fitch, Moody's or S&P, as appropriate.

"S&P" means Standard & Poor's Ratings Group.

"S&P Rating" means the rating assigned to the senior unsecured long-term debt
securities of the Borrower without third-party credit enhancement, and any
rating assigned to any other debt security of the Borrower shall be disregarded.
If S&P does not maintain a senior unsecured debt rating for the Borrower, "S&P
Rating" shall mean the corporate credit rating assigned by S&P to the Borrower.
The rating in effect on any date is that in effect on the close of business on
such date.

"Status" refers to the determination of which of Level 1 Status, Level 2 Status,
Level 3 Status, Level 4 Status, Level 5 Status or Level 6 Status exists at any
date. For purposes of the foregoing, (a) if no Rating Agency shall have in
effect a Rating, the Applicable Margin will be set in accordance with Level 6;
(b) if only one Rating Agency shall

have in effect a Rating, the Applicable Margin and the Applicable Facility Fee
Rate shall be determined by reference to the available Rating; (c) if only two
of the Rating Agencies have in effect a Rating and such Ratings shall fall
within different levels, the Applicable Margin and the Applicable Facility Fee
Rate shall be based upon the higher Rating unless such Ratings differ by two or
more levels, in which case the applicable level will be deemed to be one level
below the higher of such levels; (d) if the Ratings shall fall within three
different levels, then the Applicable Margin and the Applicable Facility Fee
Rate shall be based upon one level above the mid-point between the highest and
lowest Rating (or if such calculation does not yield an exact mid-point Rating,
the higher of the two intermediate mid-point Ratings); (e) if the Ratings shall
fall within different levels and two of the Ratings fall in the same level (the
"Majority Level"), and the third Rating is in a different level, then the
Applicable Margin shall be determined by reference to the Majority Level; and
(f) if any Rating shall be changed, such change shall be effective as of the
date on which such change is first announced publicly by the Rating Agency
making such change.

SCHEDULE III

PENDING LITIGATION

Many years ago, Borrower obtained, through purchases from several owners, a
substantial tract of land as a potential site for a future power plant. Borrower
later determined it no longer intended to build a power plant on that land and
sold it in 2004. In September 2004, a former owner of a parcel included within
Borrower's land sued Borrower in Morgan County Superior Court in a purported
class action to force Borrower to pay any profit on the sale to the various
former owners, as well as profits received from ground leases and timber sales.
The plaintiff contended, in essence, that Borrower obtained the various parcels
through eminent domain or the threat of eminent domain and alleged violations of
Indiana's eminent domain statute, conversion and unjust enrichment. Borrower
believes the suit is without merit. At this time discovery has not yet begun and
the court has not certified a class. While we cannot predict the outcome, we do
not expect the matter will have a material adverse effect on Borrower's
financial statements. As of March 31, 2006, Borrower was a defendant in
approximately 114 pending lawsuits alleging personal injury or wrongful death
stemming from exposure to asbestos and asbestos containing products formerly
located in Borrower power plants. Borrower has been named as a "premises
defendant" in that Borrower did not mine, manufacture, distribute or install
asbestos or asbestos containing products. These suits have been brought on
behalf of persons who worked for contractors or subcontractors hired by
Borrower. Borrower has insurance which may cover some portions of these claims;
currently, these cases are being defended by counsel retained by various
insurers who wrote policies applicable to the period of time during which much
of the exposure has been alleged. It is possible that material additional loss
with regard to the asbestos lawsuits could be incurred. At this time, an
estimate of additional loss cannot be made. Borrower has settled a number of
asbestos related lawsuits for amounts which, individually and in the aggregate,
are not material to Borrower's financial position, results of operations, or
cash flows. Historically, settlements paid on Borrower's behalf have been
comprised of proceeds from one or more insurers along with comparatively smaller
contributions by Borrower. We are unable to estimate the number of, the effect
of, or losses or range of loss which are reasonably possible from the pending
lawsuits or any additional asbestos suits. Furthermore, we are unable to
estimate the portion of a settlement amount, if any, that may be paid from any
insurance coverage for any known or unknown claims. Accordingly, there is no
assurance that the pending or any additional suits will not have a material
adverse effect on Borrower's financial statements. In addition to the foregoing,
Borrower is a defendant in various actions relating to various aspects of its
business. While it is impossible to predict the ultimate disposition of any
litigation, Borrower does not believe that any of these lawsuits, either
individually or in the aggregate, will have a material adverse effect on its
financial condition, results of operations or liquidity.

SCHEDULE IV

EXISTING INVESTMENTS

Name

Book Value at 4/30/06

IPL Funding Corporation

$ 50,000.00

Tecumseh Coal -- Common Stock

379,508.08

Lynx Capital Corporation

100,000.00

National Equity Fund

217,323.00

 

SCHEDULE V

EXISTING LETTERS OF CREDIT

Letter of Credit No. S547248 in the stated amount of $750,000 issued to Safety
National Casualty Corporation as beneficiary.

EXHIBIT A

REVOLVING NOTE

$__,000,000 ___________, 20__

Chicago, Illinois

FOR VALUE RECEIVED, INDIANAPOLIS POWER & LIGHT COMPANY, an Indiana corporation
(the "Borrower"), having its principal offices at One Monument Circle,
Indianapolis, Indiana 46204, unconditionally promises to pay to the order of
_________________________ (the "Bank"), at the principal office of LASALLE BANK
NATIONAL ASSOCIATION (the "Administrative Agent"), in Chicago, Illinois, the
principal sum of _________ Dollars ($_________) or, if less, the aggregate
unpaid principal amount of all Loans made by the Bank to the Borrower pursuant
to the provisions of that certain Credit Agreement (as amended or otherwise
modified from time to time, the "Credit Agreement"), dated as of May 16, 2006,
by and among the Borrower, various financial institutions and the Administrative
Agent. If not defined herein, all capitalized terms shall have the meanings as
defined in the Credit Agreement.

The Borrower further promises to pay interest on the unpaid principal amount
hereof from the date of each Loan until such Loan is paid in full at the rate(s)
and at the time(s) provided in the Credit Agreement. Payments of both principal
and interest are to be made in lawful money of the United States of America. If
not sooner paid, the balance of the unpaid principal and all accrued and unpaid
interest shall be due and payable on the Commitment Termination Date. Payments
of principal and/or interest shall be made as specified in the Credit Agreement.

This Note is one of the Notes referred to in, and is entitled to the benefits
and further security of, the Credit Agreement. This Note is subject to the terms
and conditions of the Credit Agreement including those which determine the
interest rates, when payment of this Note may be accelerated and all amounts
hereunder declared immediately due and payable and when payments of principal
and interest may be made. The Borrower expressly waives demand, presentment,
protest, notice of protest and notice of nonpayment or dishonor of this Note,
and consents that the Required Banks may extend the time of payment or otherwise
modify the terms of payment of any part of the whole of the debt evidenced by
this Note, at the request of any other person liable hereon, and such consent
shall not alter nor diminish the liability of any Person. No delay or omission
on the part of the Administrative Agent or the Banks in the exercise of any
right or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Administrative Agent or the Banks of any right or remedy shall
preclude other or further exercise thereof or of any other right or remedy. The
Borrower agrees to pay all costs of collection, including reasonable attorneys'
fees in case the principal of this Note or any payment on the principal or any
interest thereon is not paid at the respective maturity thereof and to pay all
costs including reasonable attorneys' fees, regardless of whether suit be
brought. All amounts payable under this Note shall be payable without relief
from valuation and appraisement laws. Whenever used in this Note, the singular
includes the plural and the plural includes the singular, the masculine includes
the feminine and the neuter, and the terms "Borrower", "Administrative Agent"
and "Bank", are deemed to include those Persons named in the first paragraph of
this Note and their respective successors and assigns. Notwithstanding any
provisions herein or in any instrument now or hereafter securing this Note, the
total liability for payments in the nature of interest shall not exceed the
limits imposed by the usury laws of any applicable jurisdiction. This Note shall
be construed according to the laws of the State of Illinois applicable to
contracts made and to be wholly performed in said State.

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its

duly authorized representative the day and year first above written.

INDIANAPOLIS POWER & LIGHT COMPANY

By:

Its:

EXHIBIT B

FACILITY B ADVANCE REQUEST

LaSalle Bank National Association,

as Administrative Agent

135 South LaSalle Street

Chicago, Illinois 60674-6387

This Advance Request is delivered to you pursuant to Section 2.2(B) of the
Credit Agreement, dated as of May 16, 2006 (as the same may be amended or
otherwise modified from time to time, the "Credit Agreement"), by and among
Indianapolis Power & Light Company, an Indiana corporation (the "Borrower"),
various financial institutions and LaSalle Bank National Association, as
administrative agent (the "Administrative Agent"). Capitalized terms shall have
the meanings ascribed to them in the Credit Agreement. The undersigned certifies
to you that it is the duly appointed and acting Trustee under the Bonds and that
it is authorized to submit this Advance Request on behalf of the Borrower to
provide liquidity support for the Bonds. The undersigned on behalf of the
Borrower hereby requests that an Advance be made in the aggregate principal
amount of $__________ on _________, 20__. As an inducement to the Banks to make
the Advance hereby requested, the undersigned represents and warrants to the
Banks that all proceeds of the Advance requested hereby will be used for the
purposes permitted by the Credit Agreement. Please disburse the proceeds of the
Advance requested hereby on the date specified above as follows: [include
disbursement instructions]. The undersigned agrees that none of the
Administrative Agent, the Banks, nor any of their directors, officers,
employees, agents or affiliates shall have any liability to the undersigned or
any holder of any Bonds arising out of the Credit Agreement. Without limiting
the generality of the foregoing, the undersigned acknowledges that it is not an
assignee of the rights of the Borrower under the Credit Agreement nor is the
undersigned an intended beneficiary of the Credit Agreement. Accordingly, the
undersigned has caused this Advance Request to be executed by its duly
authorized officer this _____ day of __________, 20__.

JPMORGAN TRUST COMPANY, NATIONAL

ASSOCIATION, not in its individual capacity, but

solely as trustee for the Bonds

By:

Its:

EXHIBIT C

FORM OF OPINION OF COUNSEL

May 16, 2006

The Administrative Agent and each Bank

which is a party to the Credit

Agreement referred to below

c/o LaSalle Bank National Association,

as Administrative Agent

135 South LaSalle Street

Chicago, IL 60603

Re: Credit Agreement

Ladies and Gentlemen:

We are counsel to Indianapolis Power & Light Company (the "Borrower") in
connection with that certain Credit Agreement dated as of May 16, 2006 (the
"Credit Agreement"), among the Borrower, LaSalle Bank National Association, as
administrative agent (the "Administrative Agent"), and the various financial
institutions party thereto ("Banks"). Capitalized terms used but not defined
herein have the meanings assigned to them in the Credit Agreement. This opinion
is being delivered to you pursuant to Section 4.2(B) of the Credit Agreement. In
rendering the opinion set forth herein, we have reviewed the following
documents:

(A) The Credit Agreement;

(B) The Notes; and

(C) The officer's certificate, together with all exhibits thereto, dated the
date hereof and delivered by the Borrower to the Administrative Agent.

The documents identified in (A) and (B) above are hereinafter collectively
referred to as the "Transaction Documents." As to any facts material to this
opinion which we did not otherwise establish or verify, we relied upon
statements and representations of officers and other representatives of the
Borrower. In our examination, we have assumed the genuineness of all signatures,
the authenticity of all documents submitted to us as originals, the conformity
to original documents of all documents submitted to us as certified or
photostatic copies, and the authenticity of the originals of such copies. We
have also assumed (i) the valid authorization, execution and delivery of the
Transaction Documents by the parties thereto other than the Borrower, and (ii)
that the Transaction Documents are legal, valid and binding obligations of the
parties thereto other than

the Borrower.

Based upon the foregoing, and subject to the qualifications set forth herein, we
are of the opinion that:

1. The Borrower is a corporation duly organized and validly existing under the
laws of the State of Indiana.

2. The Borrower has full power to execute and deliver the Transaction Documents
and perform its obligations under the Transaction Documents.

3. The execution, delivery and performance by the Borrower of the Transaction
Documents have been duly authorized by all necessary corporate action, and do
not conflict with any provision of law (including, without limitation, the FPA
and the IPSCA) or of the Articles of Incorporation or By- Laws of the Borrower,
and, to our knowledge, do not conflict with or contravene any order issued by a
regulatory authority (including, without limitation, the FERC Order and the IURC
Order) binding upon the Borrower.

4. Assuming the application of the internal laws of the State of Indiana to the
Transaction Documents (notwithstanding any contrary choice of law provisions
contained therein or any contrary otherwise applicable choice of law
principles), the Transaction Documents constitute legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their respective terms.

5. No authorization, consent, approval, license, exemption of or filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality is or will be necessary to the valid execution
and delivery to the Banks or performance by the Borrower of the Transaction
Documents, or for the enforceability of the Transaction Documents against the
Borrower, other than the order of the FERC in Docket No. ES04-438-000 dated July
23, 2004 (the "FERC Order") and the order of the IURC dated March 22, 2006
(Cause No. 42968) (the "IURC Order"). Each of the FERC Order and the IURC Order
is final, nonappealable and in full force and effect and, to our knowledge, no
proceedings to revoke or modify the FERC Order or the IURC Order have been
instituted or are pending.

6. The Borrower is not an "investment company" or a company "controlled" by an
"investment company," within the meaning of the Investment Company Act of 1940,
as amended. We hereby confirm to you that, other than litigation disclosed in
the Borrower's filings with the Securities and Exchange Commission, we are aware
of no actions or proceedings against the Borrower pending or overtly threatened
in writing before any court, governmental agency or arbitrator which (a) would
affect the corporate existence of the Borrower or which would impair its
corporate powers, or (b) would have a material adverse effect on the Borrower's
ability to carry out the transactions contemplated by the Credit Agreement. The
opinion set forth above is subject to the following qualifications and
limitations:

(a) The enforceability of the Transaction Documents may be subject to or limited
by bankruptcy, insolvency, reorganization, arrangement, fraudulent conveyance or
transfer, moratorium or other similar laws and court decisions, now or hereafter
in effect, relating to or affecting the rights of creditors generally.

(b) The enforceability of the Transaction Documents is subject to the
applicability of, and may be limited by, general principles of equity,
including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in equity or
at law).

(c) We express no opinion with respect to (i) the availability of specific
performance or equitable remedies, (ii) any provisions purporting to waive
constitutional or statutory rights granted by the Indiana Rules of Trial
Procedure, (iii) provisions purporting to be a selection of a judicial forum or
an expression of judicial jurisdiction, or

(iv) the enforceability of the Transaction Documents, in general, to the extent
the Administrative Agent and the Banks, as applicable, fail to act in good faith
or in a commercially reasonable manner.

(d) Whenever we have stated that we have assumed any matter, it is intended to
indicate that we have assumed such matter without making any factual, legal or
other inquiry or investigation, and without expressing any opinions or
conclusions of any kind concerning such matter.

(e) Whenever any statement of this opinion letter is qualified by the phrase "to
our knowledge", "of which we are aware," or a phrase of similar import, such
phrase is intended to mean the actual knowledge of information by the lawyers in
our firm who have been principally involved in negotiating the subject
transaction, but does not include other information that might be revealed if
there were to be undertaken a canvass of all lawyers in our firm, a general
search of our files or any type of independent investigation. Moreover, we have
not undertaken any independent investigation to determine the accuracy or
completeness of such knowledge and any limited inquiries by us should not be
regarded as such an investigation.

(f) The only opinions intended to be provided herein are those which are
expressly stated herein and no opinions by implication are intended or given.

(g) We express no opinion with regard to any future modification, extension or
renewal of any of the Transaction Documents. Any certificates obtained by us
from officers of the Borrower with respect to the opinions contained herein have
been relied upon by us as to factual matters without independent verification.

This opinion letter addresses only the current Federal laws of the United States
and the current internal laws of the State of Indiana (without giving any effect
to any conflict of law principles thereof) and we have not considered, and
express no opinion on, the laws of any other jurisdiction. This opinion letter
is dated and speaks as of the date of delivery. We have no obligation to advise
you or any third party of changes in the law or fact that may hereafter occur or
become effective, even though the legal analysis or legal conclusions contained
in this opinion letter may be affected by such changes. This opinion is solely
for the benefit of the Administrative Agent and the Banks (and their permitted
successors, assigns and participants) in connection with the transactions
contemplated by the Credit Agreement and may not be used or relied upon by any
other person or entity for any purpose whatsoever without in each instance our
prior and express written consent.

Very truly yours,

 

 

EXHIBIT D

FORM OF ASSIGNMENT AGREEMENT

This Assignment Agreement (this "Assignment Agreement") between ________ (the
"Assignor") and __________ (the "Assignee") is dated as of __________, 20__. The
parties hereto agree as follows:

1. PRELIMINARY STATEMENT. The Assignor is a party to a Credit Agreement (which,
as it may be amended, modified, renewed or extended from time to time is herein
called the "Credit Agreement") described in Item 1 of Schedule 1 attached hereto
("Schedule 1"). Capitalized terms used herein and not otherwise defined herein
shall have the meanings attributed to them in the Credit Agreement.

2. ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor's rights and obligations under the Credit
Agreement such that after giving effect to such assignment the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Credit Agreement relating to the facilities listed in Item 3 of
Schedule 1 and the other Financing Documents. The aggregate Commitment (or
Loans, if the applicable Commitment has been terminated) purchased by the
Assignee hereunder is set forth in Item 4 of Schedule 1.

3. EFFECTIVE DATE. The effective date of this Assignment Agreement (the
"Effective Date") shall be the later of the date specified in Item 5 of Schedule
1 or two Business Days (or such shorter period agreed to by the Administrative
Agent) after a Notice of Assignment substantially in the form of Exhibit I
attached hereto has been delivered to the Administrative Agent. Such Notice of
Assignment must include any consents required to be delivered to the
Administrative Agent by Section 10.8 of the Credit Agreement. In no event will
the Effective Date occur if the payments required to be made by the Assignee to
the Assignor on the Effective Date under Sections 4 and 5 hereof are not made on
the proposed Effective Date. The Assignor will notify the Assignee of the
proposed Effective Date no later than the Business Day prior to the proposed
Effective Date. As of the Effective Date, (a) the Assignee shall have the rights
and obligations of a Bank under the Financing Documents with respect to the
rights and obligations assigned to the Assignee hereunder and (b) the Assignor
shall relinquish its rights and be released from its corresponding obligations
under the Financing Documents with respect to the rights and obligations
assigned to the Assignee hereunder.

4. PAYMENT OBLIGATIONS. On and after the Effective Date, the Assignee shall be
entitled to receive from the Administrative Agent all payments of principal,
interest and fees with respect to the interest assigned hereby. The Assignee
shall advance funds directly to the Administrative Agent with respect to all
Loans and reimbursement payments made on or after the Effective Date with
respect to the interest assigned hereby. [In consideration for the sale and
assignment of Loans hereunder, (a) the Assignee shall pay the Assignor, on the
Effective Date, an amount equal to the principal amount of the portion of all
Base Rate Loans assigned to the Assignee hereunder, and (b) with respect to each
LIBOR Loan made by the Assignor andassigned to the Assignee hereunder which is
outstanding on the Effective Date, (i) on the last day of the Interest Period
therefor, or (ii) on such earlier date agreed to by the Assignor and the
Assignee, or (iii) on the date on which any such LIBOR Loan either becomes due
(by acceleration or otherwise) or is prepaid (the date as described in the
foregoing clauses (i), (ii) or (iii) being hereinafter referred to as the
"Payment Date"), the Assignee shall pay the Assignor an amount equal to the
principal amount of the portion of such LIBOR Loan assigned to the Assignee
which is outstanding on the Payment Date. If the Assignor and the Assignee agree
that the Payment Date for such LIBOR Loan shall be the Effective Date, they
shall agree to the interest rate applicable to the portion of such Loan assigned
hereunder for the period from the Effective Date to the end of the existing
Interest Period applicable to such LIBOR Loan (the "Agreed Interest Rate") and
any interest received by the Assignee in excess of the Agreed Interest Rate
shall be remitted to the Assignor. In the event interest for the period from the
Effective Date to but not including the Payment Date is not paid by the Borrower
with respect to any LIBOR Loan sold by the Assignor to the Assignee hereunder,
the Assignee shall pay to the Assignor interest for such period on the portion
of such LIBOR Loan sold by the Assignor to the Assignee hereunder at the
applicable rate provided by the Credit Agreement. In the event a prepayment of
any LIBOR Loan which is existing on the Payment Date and assigned by the
Assignor to the Assignee hereunder occurs after the Payment Date but before the
end of the Interest Period applicable to such LIBOR Loan, the Assignee shall
remit to the Assignor the excess of the prepayment penalty paid with respect to
the portion of such LIBOR Loan assigned to the Assignee hereunder over the
amount which would have been paid if such prepayment penalty was calculated
based on the Agreed Interest Rate. The Assignee will also promptly remit to the
Assignor (y) any principal payments received from the Administrative Agent with
respect to LIBOR Loans prior to the Payment Date, and (z) any amounts of
interest on Loans and fees received from the Administrative Agent which relate
to the portion of the Loans assigned to the Assignee hereunder for periods prior
to the Effective Date, in the case of Base Rate Loans or fees, or the Payment
Date, in the case of LIBOR Loans, and not previously paid by the Assignee to the
Assignor.]* In the event that either party hereto receives any payment to which
the other party hereto is entitled under this Assignment Agreement, then the
party receiving such amount shall promptly remit it to the other party hereto.
*Each Assignor may insert its standard payment provisions in lieu of the payment
terms included in this Exhibit.

5. FEES PAYABLE BY THE ASSIGNEE. The Assignee shall pay to the Assignor a fee on
each day on which a payment of interest or facility fees is made under the
Credit Agreement with respect to the amounts assigned to the Assignee hereunder
(other than a payment of interest or facility fees for the period prior to the
Effective Date or, in the case of LIBOR Loans, the Payment Date, which the
Assignee is obligated to deliver to the Assignor pursuant to Section 4 hereof).
The amount of such fee shall be the difference between (a) the interest or fee,
as applicable, paid with respect to the amounts assigned to the Assignee
hereunder, and (b) the interest or fee, as applicable, which would have been
paid with respect to the amounts assigned to the Assignee hereunder if each
interest rate was ___ of 1% less than the interest rate paid by the Borrower or
if the facility fee was ___ of 1% less than the facility fee paid by the
Borrower, as applicable. In addition, the Assignee agrees to pay _____ % of the
recordation fee required to be paid to the Administrative Agent in connection
with this Assignment Agreement.

6. REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR'S LIABILITY. The
Assignor represents and warrants that it is the legal and beneficial owner of
the interest being assigned by it hereunder and that such interest is free and
clear of any adverse claim created by the Assignor. It is understood and agreed
that the assignment and assumption hereunder are made without recourse to the
Assignor and that the Assignor makes no other representation or warranty of any
kind to the Assignee. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (a) the due execution,
legality, validity, enforceability, genuineness, sufficiency or collectibility
of any Financing Document, including without limitation, documents granting the
Assignor and the other Banks a security interest in assets of the Borrower or
any guarantor, (b) any representation, warranty or statement made in or in
connection with any of the Financing Documents, (c) the financial condition or
creditworthiness of the Borrower or any guarantor, (d) the performance of or
compliance with any of the terms or provisions of any of the Financing
Documents, (e) inspecting any of the property, books or records of the Borrower,
(f) the validity, enforceability, perfection, priority, condition, value or
sufficiency of any collateral securing or purporting to secure the Loans or (g)
any mistake, error of judgment, or action taken or omitted to be taken in
connection with the Loans or the Financing Documents.

7. REPRESENTATIONS OF THE ASSIGNEE. The Assignee (a) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement, (b) agrees that it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other Bank
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Financing Documents, (c) appoints and authorizes the Administrative
Agent to take such action as contractual representative on its behalf and to
exercise such powers under the Financing Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, (d) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Financing
Documents are required to be performed by it as a Bank, (e) agrees that its
payment instructions and notice instructions are as set forth in the attachment
to Schedule 1, [and (f) attaches the forms prescribed by the Internal Revenue
Service of the United States certifying that the Assignee is entitled to receive
payments under the Financing Documents without deduction or withholding of any
United States federal income taxes].

8. INDEMNITY. The Assignee agrees to indemnify and hold the Assignor harmless
against any and all losses, costs and expenses (including, without limitation,
reasonable attorneys' fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee's non-performance of
the obligations assumed under this Assignment Agreement.

9. SUBSEQUENT ASSIGNMENTS. After the Effective Date, the Assignee shall have the
right pursuant to Section 10.8 of the Credit Agreement to assign the rights
which are assigned to the Assignee hereunder to any entity or person, provided
that (a) any such subsequent assignment does not violate any of the terms and
conditions of the Financing Documents or any law, rule, regulation, order, writ,
judgment, injunction or decree and that any consent required under the terms of
the Financing Documents has been obtained and (b) unless the prior written
consent of the Assignor is obtained, the Assignee is not thereby released from
its obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4, 5 and 8 hereof.

10. REDUCTIONS OF AGGREGATE COMMITMENT. If any reduction in the Aggregate
Commitment occurs between the date of this Assignment Agreement and the
Effective Date, the percentage interest specified in Item 3 of Schedule 1 shall
remain the same, but the dollar amount purchased shall be recalculated based on
the reduced Aggregate Commitment.

11. ENTIRE AGREEMENT. This Assignment Agreement and the attached Notice of
Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.

12. GOVERNING LAW. This Assignment Agreement shall be governed by the internal
law, and not the law of conflicts, of the State of Illinois.

13. NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth in the attachment to Schedule 1.

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

"ASSIGNOR"

By:

Title:

"ASSIGNEE"

By:

Title:

SCHEDULE 1 to Assignment Agreement

1. Description and Date of Credit Agreement: Credit Agreement, dated as of May
16, 2006 (as the same may be amended or modified), among Indianapolis Power &
Light Company, the Banks parties thereto and LaSalle Bank National Association,
as administrative agent

2. Date of Assignment Agreement: , 20__

3. Amounts (As of date of Item 2 above): Revolving Credit Loans

a. Total of Commitments (Loans)* under Credit Agreement:

$________________

b. Assignee's Percentage of each Facility purchased under the Assignment
Agreement:** _____%

c. Amount of Assigned Share in each Facility purchased under the Assignment
Agreement: $________________

4. Assignee's Aggregate (Loan Amount) Commitment Amount Purchased Hereunder:
$________________

5. Proposed Effective Date: ________________

Accepted and Agreed:

[NAME OF ASSIGNOR] [NAME OF ASSIGNEE]

By: By:

Title: Title:

* If a Commitment has been terminated, insert outstanding Loans in place of
Commitment

** Percentage taken to 10 decimal places

Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT

Attach Assignor's Administrative Information Sheet, which must include notice
address for the Assignor and the Assignee

EXHIBIT I

to Assignment Agreement

NOTICE OF ASSIGNMENT

, 20__

To: Indianapolis Power & Light Company

LaSalle Bank National Association, as Administrative Agent

From: [NAME OF ASSIGNOR] (the "Assignor")

[NAME OF ASSIGNEE] (the "Assignee")

1. We refer to the Credit Agreement (the "Credit Agreement") described in Item 1
of Schedule 1 attached hereto ("Schedule 1"). Capitalized terms used herein and
not otherwise defined herein shall have the meanings attributed to them in the
Credit Agreement.

2. This Notice of Assignment (this "Notice") is given and delivered to [the
Borrower and] the Administrative Agent pursuant to Section 10.8 of the Credit
Agreement.

3. The Assignor and the Assignee have entered into an Assignment Agreement,
dated as of ________, 20__ (the "Assignment"), pursuant to which, among other
things, the Assignor has sold, assigned, delegated and transferred to the
Assignee, and the Assignee has purchased, accepted and assumed from the Assignor
the percentage interest specified in Item 3 of Schedule 1 of all outstandings,
rights and obligations under the Credit Agreement relating to the facilities
listed in Item 3 of Schedule 1. The Effective Date of the Assignment shall be
the later of the date specified in Item 5 of Schedule 1 or two Business Days (or
such shorter period as agreed to by the Administrative Agent) after this Notice
of Assignment and any consents and fees required by Section 10.8 of the Credit
Agreement have been delivered to the Administrative Agent, provided that the
Effective Date shall not occur if any condition precedent agreed to by the
Assignor and the Assignee has not been satisfied.

4. The Assignor and the Assignee hereby give to the Borrower and the
Administrative Agent notice of the assignment and delegation referred to herein.
The Assignor will confer with the Administrative Agent before the date specified
in Item 5 of Schedule 1 to determine if the Assignment Agreement will become
effective on such date pursuant to Section 3 hereof, and will confer with the
Administrative Agent to determine the Effective Date pursuant to Section 3
hereof if it occurs thereafter. The Assignor shall notify the Administrative
Agent if the Assignment Agreement does not become effective on any proposed
Effective Date as a result of the failure to satisfy the conditions precedent
agreed to by the Assignor and the Assignee. At the request of the Administrative
Agent, the Assignor will give the Administrative Agent written confirmation of
the satisfaction of the conditions precedent.

5. The Assignor or the Assignee shall pay to the Administrative Agent on or
before the Effective Date the processing fee of $3,500 required by Section 10.8
of the Credit Agreement.

6. The Assignor and the Assignee request and direct that the Administrative
Agent prepare and cause the Borrower to execute and deliver new Notes or, as
appropriate, replacement notes, to the Assignor and the Assignee. The Assignor
and, if applicable, the Assignee each agree to deliver to the Administrative
Agent the original Note received by it from the Borrower upon its receipt of a
new Note in the appropriate amount.

7. The Assignee advises the Administrative Agent that notice and payment
instructions are set forth in the attachment to Schedule 1.

8. The Assignee authorizes the Administrative Agent to act as its contractual
representative under the Financing Documents in accordance with the terms
thereof. The Assignee acknowledges that the Administrative Agent has no duty to
supply information with respect to the Borrower or the Financing Documents to
the Assignee until the Assignee becomes a party to the Credit Agreement.*

*May be eliminated if Assignee is a party to the Credit Agreement prior to the
Effective Date.

[NAME OF ASSIGNOR] [NAME OF ASSIGNEE]

By: By:

Title: Title:

ACKNOWLEDGED [AND CONSENTED TO]

BY LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent

By:

Title:

BY INDIANAPOLIS POWER & LIGHT COMPANY

By:

Title:

[Attach photocopy of Schedule 1 to Assignment]

EXHIBIT E

FORM OF INCREASE REQUEST

__________________, 20

LaSalle Bank National Association, as Administrative Agent

under the Credit Agreement referred to below

Ladies/Gentlemen:

Please refer to the Credit Agreement dated as of May 16, 2006 among Indianapolis

Power & Light Company (the "Borrower"), various financial institutions and
LaSalle Bank

National Association, as Administrative Agent (as amended, modified, extended or
restated from

time to time, the "Credit Agreement"). Capitalized terms used but not defined
herein have the respective meanings set forth in the Credit Agreement. In
accordance with Section 2.21 of the Credit Agreement, the Borrower hereby
requests an increase in the Aggregate Commitment for Facility A from $__________
to $__________. Such increase shall be made by [increasing the Commitment of
____________ from $________ to $________] [adding _____________ as a Facility A
Bank under the Credit Agreement with a Commitment of $____________] as set forth
in the letter attached hereto. Such increase shall be effective three Business
Days after the date that the Administrative Agent accepts the letter attached
hereto or such other date as is agreed among the Borrower, the Administrative
Agent and the [increasing] [new] Facility A Bank.

Very truly yours,

INDIANAPOLIS POWER & LIGHT COMPANY

By:

Name:

Title:

ANNEX I TO EXHIBIT E

_____, 20__

LaSalle Bank National Association, as Administrative Agent under the Credit
Agreement referred to below Ladies/Gentlemen:

Please refer to the letter dated __________, 20__ from Indianapolis Power &
Light Company (the "Borrower") requesting an increase in the Aggregate
Commitment from $__________ to $__________ pursuant to Section 2.21 of the
Credit Agreement dated as of May 16, 2006 among the Borrower, various financial
institutions and LaSalle Bank National Association, as Administrative Agent (as
amended, modified, extended or restated from time to time, the "Credit
Agreement"). Capitalized terms used but not defined herein have the respective
meanings set forth in the Credit Agreement. The undersigned hereby confirms that
it has agreed to increase its Facility A Commitment under the Credit Agreement
from $__________ to $__________ effective on the date which is three Business
Days after the acceptance hereof by the Administrative Agent or on such other
date as may be agreed among the Borrower, the Administrative Agent and the
undersigned.

Very truly yours,

[NAME OF INCREASING FACILITY A BANK]

By: ______________________________________

Title: _____________________________________

Accepted as of _________, 20__

LASALLE BANK NATIONAL ASSOCIATION,

as Administrative Agent, LC Issuer and Swing Line Bank

By:________________________________

Name:_____________________________

Title: ______________________________

ANNEX II TO EXHIBIT E

_____, 20__

LaSalle Bank National Association, as Administrative Agent

under the Credit Agreement referred to below

Ladies/Gentlemen:

Please refer to the letter dated __________, 20__ from Indianapolis Power &
Light Company (the "Borrower") requesting an increase in the Aggregate
Commitment from $__________ to $__________ pursuant to Section 2.21 of the
Credit Agreement dated as of May 16, 2006 among the Borrower, various financial
institutions and LaSalle Bank National Association, as Administrative Agent (as
amended, modified, extended or restated from time to time, the "Credit
Agreement"). Capitalized terms used but not defined herein have the respective
meanings set forth in the Credit Agreement. The undersigned hereby confirms that
it has agreed to become a Facility A Bank under the Credit Agreement with a
Facility A Commitment of $__________ effective on the date which is three
Business Days after the acceptance hereof, and consent hereto, by the
Administrative Agent or on such other date as may be agreed among the Borrower,
the Administrative Agent and the undersigned. The undersigned (a) acknowledges
that it has received a copy of the Credit Agreement and the Schedules and
Exhibits thereto, together with copies of the most recent financial statements
delivered by the Borrower pursuant to the Credit Agreement, and such other
documents and information as it has deemed appropriate to make its own credit
and legal analysis and decision to become a Facility A Bank under the Credit
Agreement; and (b) agrees that it will, independently and without reliance upon
the Administrative Agent or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit and legal decisions in taking or not taking action under the Credit
Agreement. The undersigned represents and warrants that (i) it is duly organized
and existing and it has full power and authority to take, and has taken, all
action necessary to execute and deliver this letter and to become a Bank under
the Credit Agreement; and (ii) no notices to, or consents, authorizations or
approvals of, any Person are required (other than any already given or obtained)
for its due execution and delivery of this letter and the performance of its
obligations as a Bank under the Credit Agreement. The undersigned agrees to
execute and deliver such other instruments, and take such other actions, as the
Administrative Agent may reasonably request in connection with the transactions
contemplated by this letter. The following administrative details apply to the
undersigned:

(A) Notice Address:

Legal name: _________________________

Address: _________________________

_________________________

_________________________

Attention: ____________________________

Telephone: (___) ______________________

Facsimile: (___) _______________________

(B) Payment Instructions:

Account No.: _________________________

At: _________________________

_________________________

_________________________

Reference: _________________________

Attention: _________________________

The undersigned acknowledges and agrees that, on the date on which the
undersigned becomes a Bank under the Credit Agreement as set forth in the second
paragraph hereof, the undersigned will be bound by the terms of the Credit
Agreement as fully and to the same extent as if the undersigned were an original
Bank under the Credit Agreement.

Very truly yours,

[NAME OF NEW FACILITY A BANK]

By:_________________________

Title:________________________

Accepted as of

_________, 20__

LASALLE BANK NATIONAL ASSOCIATION,

as Administrative Agent, LC Issuer and Swing Line Bank

By:________________________________

Name:_____________________________

Title: _____________________________